Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 1 of 149 PageID# 8683




                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

  CENTRIPETAL NETWORKS, INC.,                          )
                                                       )
                                                       )   C.A. No. 2:21-cv-00137-RCY-RJK
                         Plaintiff,                    )
                                                       )
         v.                                            )
                                                       )
  PALO ALTO NETWORKS, INC.,                            )
                                                       )
                         Defendant.                    )


      DEFENDANT PALO ALTO NETWORKS, INC.’S ANSWER TO PLAINTIFF’S
                        AMENDED COMPLAINT

         NOW COMES Defendant Palo Alto Networks, Inc. (“PAN”), by counsel, and responds

  to Plaintiff Centripetal Networks, Inc.’s (“Centripetal”) Amended Complaint (Dkt. No. 65) as

  follows:

         PAN denies infringement of any asserted claim of U.S. Patent Nos. 10,542,028 (the

  “’028 Patent”), 10,757,126 (the “’126 Patent”), 10,530,903 (the “’903 Patent”), 10,659,573

  (the “’573 Patent”), 10,567,437 (the “’437 Patent”), 10,785,266 (the “’266 Patent”),

  10,567,343 (the “’343 Patent”), 10,735,380 (the “’380 Patent”), 10,503,899 (the “’899

  Patent”), 10,749,906 (the “’906 Patent”), 10,091,246 (the “’246 Patent”), 10,567,413 (the

  “’413 Patent”), and 10,931,797 (the “’797 Patent”) (collectively, “Asserted Patents”) and

  denies that Centripetal is entitled to the relief requested or any other relief. PAN further denies

  each and every allegation contained in the Amended Complaint, including all allegations in

  any titles or unnumbered paragraphs, unless expressly admitted in the following paragraphs.

  Each of the paragraphs below corresponds to the same-numbered paragraph in the Amended

  Complaint. Any admitted factual allegation in the Amended Complaint is admitted only as to

                                                   1
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 2 of 149 PageID# 8684




  the specific admitted fact(s), and not as to any purported conclusion, characterization,

  implication, or speculation that may follow from the fact(s) as admitted.

                                          THE PARTIES

         1.      PAN is without knowledge or information sufficient to form a belief as to the

  truth of the allegations of Paragraph 1 of the Amended Complaint and, on that basis, denies

  each and every allegation in this paragraph.

         2.      With respect to the allegations in Paragraph 2 of the Amended Complaint, PAN

  admits that Palo Alto Networks, Inc. is a Delaware corporation, that a related company has a

  place of business at 1410 Spring Hill Rd., Suite 300, McLean, Virginia 22102, that a related

  company has a place of business at 12110 Sunset Hills Rd., Suite 200, Reston, Virginia 20190,

  and that PAN can be served with legal process through Corporation Service Company, 100

  Shockoe Slip Fl 2, Richmond, VA, 23219-4100. PAN denies any and all remaining allegations

  of Paragraph 2 of the Amended Complaint.

         3.      To the extent the allegations of Paragraph 3 of the Amended Complaint set forth

  legal conclusions, no response is required. To the extent an answer is required, PAN does not

  contest that this Court has personal jurisdiction over it for purposes of this action only. PAN

  denies that it commits or has committed acts of patent infringement within this District or

  elsewhere. The remaining allegations of Paragraph 3 of the Amended Complaint are unfairly

  vague such that PAN is without knowledge or information sufficient to form a belief as to the

  truth of those allegations, and therefore denies any and all remaining allegations of Paragraph 3

  of the Amended Complaint.




                                                  2
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 3 of 149 PageID# 8685




                                 JURISDICTION AND VENUE

         4.      With respect to the allegations in Paragraph 4 of the Amended Complaint, PAN

  admits that this Court has subject matter jurisdiction over patent infringement claims generally

  under 28 U.S.C. §§ 1331 and 1338(a). PAN denies that it commits or has committed acts of

  patent infringement within this District or elsewhere and denies any and all remaining

  allegations of Paragraph 4 of the Amended Complaint.

         5.      To the extent the allegations of Paragraph 5 of the Amended Complaint set forth

  legal conclusions, no response is required. To the extent a response is deemed to be required,

  PAN does not contest that this Court has personal jurisdiction over it for purposes of this action

  only, admits that a related company has a place of business at 1410 Spring Hill Rd., Suite 300,

  McLean, Virginia 22102, and admits that a related company has a place of business at 12110

  Sunset Hills Rd., Suite 200, Reston, Virginia 20190. The remaining allegations of Paragraph 5

  of the Amended Complaint are unfairly vague such that PAN is without knowledge or

  information sufficient to form a belief as to the truth of those allegations, and therefore denies

  any and all remaining allegations of Paragraph 5 of the Amended Complaint.

         6.      To the extent the allegations of Paragraph 6 of the Amended Complaint set forth

  legal conclusions, no response is required. To the extent an answer is required, PAN does not

  contest that this Court has personal jurisdiction over it for purposes of this action only. PAN

  denies that it has committed any acts of infringement within this District or elsewhere. PAN

  denies any and all remaining allegations of Paragraph 6 of the Amended Complaint.

         7.      To the extent the allegations of Paragraph 7 of the Amended Complaint set forth

  legal conclusions, no response is required. To the extent an answer is required, PAN does not

  contest that this Court has personal jurisdiction over it for purposes of this action only and



                                                   3
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 4 of 149 PageID# 8686




  admits that it has posted PAN job openings for engineers at least in McLean, Reston,

  Richmond and Centreville. PAN specifically denies that its products or services infringe the

  Asserted Patents within this District or elsewhere, and except as expressly admitted herein,

  further denies any and all remaining allegations of Paragraph 7 of the Amended Complaint.

         8.      To the extent the allegations of Paragraph 8 of the Amended Complaint set forth

  legal conclusions, no response is required. Without waiving any defense of improper venue in

  connection with any other cause of action or claim and to the extent an answer is required,

  PAN does not contest that venue is proper in this District under 28 U.S.C. § 1400(b) solely for

  the purposes of this action, but denies that venue in this District is the most appropriate forum

  or is convenient under 28 U.S.C. § 1404(a). PAN denies that it commits or has committed acts

  of infringement within this District or elsewhere. The remaining allegations of Paragraph 8 of

  the Amended Complaint are unfairly vague, and PAN lacks knowledge and information as to

  what Centripetal is informed and believes. Thus, PAN is without knowledge and information

  sufficient to form a belief as to the truth of the remaining allegations of Paragraph 8 of the

  Amended Complaint, and therefore, except as expressly admitted herein, further denies any

  and all remaining allegations of Paragraph 8 of the Amended Complaint.

                         ALLEGED CENTRIPETAL INNOVATIONS

         9.      PAN is without knowledge or information sufficient to form a belief as to the

  truth of the allegations of Paragraph 9 of the Amended Complaint, and therefore denies each

  and every allegation in this paragraph.

         10.     PAN is without knowledge or information sufficient to form a belief as to the

  truth of the allegations of Paragraph 10 of the Amended Complaint, and therefore denies each

  and every allegation in this paragraph.



                                                  4
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 5 of 149 PageID# 8687




         11.     PAN is without knowledge or information sufficient to form a belief as to the

  truth of the allegations of Paragraph 11 of the Amended Complaint, and therefore denies each

  and every allegation in this paragraph

         12.     PAN is without knowledge or information sufficient to form a belief as to the

  truth of the allegations of Paragraph 12 of the Amended Complaint and, therefore denies each

  and every allegation in this paragraph.

                           CENTRIPETAL’S ASSERTED PATENTS

         13.     With respect to the allegations in Paragraph 13 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,542,028 (the “’028 Patent”), entitled “Rule-

  based Network-Threat Detection,” indicates that it was issued by the United States Patent and

  Trademark Office (“USPTO”) on January 21, 2020. PAN admits that Exhibit 1 attached to the

  Amended Complaint purports to be a copy of the ’028 Patent. PAN is without knowledge or

  information sufficient to form a belief as to truth of the remaining allegations of Paragraph 13

  of the Amended Complaint, and therefore, except as expressly admitted herein, further denies

  any and all remaining allegations of Paragraph 13 of the Amended Complaint.

  14.    To the extent the allegations of Paragraph 14 of the Amended Complaint set forth legal

  conclusions, no response is required. To the extent an answer is required, the allegations of

  Paragraph 14 of the Amended Complaint are unfairly vague; the patent document speaks for

  itself; and patent scope is defined by the patent claims. Thus, PAN is without knowledge or

  information sufficient to form a belief as to the truth of the allegations of Paragraph 14 of the

  Amended Complaint, and therefore denies each and every allegation in this paragraph.

         15.     With respect to the allegations in Paragraph 15 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,757,126 (the “’126 Patent”), entitled “Rule-



                                                  5
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 6 of 149 PageID# 8688




  Based Network-Threat Detection,” indicates that it was issued by the USPTO on August 25,

  2020. PAN admits that Exhibit 2 attached to the Amended Complaint purports to be a copy of

  the ’126 Patent. PAN is without knowledge or information sufficient to form a belief as to

  truth of the remaining allegations of Paragraph 15 of the Amended Complaint, and therefore,

  except as expressly admitted herein, further denies any and all remaining allegations of

  Paragraph 15 of the Amended Complaint.

         16.     To the extent the allegations of Paragraph 16 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 16 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 16 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         17.     With respect to the allegations in Paragraph 17 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 110,530,903 (the “’903 Patent”), entitled

  “Correlating Packets in Communications Networks,” indicates that it was issued by the

  USPTO on January 7, 2020. PAN admits that Exhibit 3 attached to the Amended Complaint

  purports to be a copy of the ’903 Patent. PAN is without knowledge or information sufficient

  to form a belief as to truth of the remaining allegations of Paragraph 17 of the Amended

  Complaint, and therefore, except as expressly admitted herein, further denies any and all

  remaining allegations of Paragraph 17 of the Amended Complaint.

         18.     To the extent the allegations of Paragraph 18 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the



                                                   6
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 7 of 149 PageID# 8689




  allegations of Paragraph 18 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 18 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         19.     With respect to the allegations in Paragraph 19 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,659,573 (the “’573 Patent”), entitled

  “Correlating Packets in Communications Networks,” indicates that it was issued by the

  USPTO on May 19, 2020. PAN admits that Exhibit 4 attached to the Amended Complaint

  purports to be a copy of the ’573 Patent. PAN is without knowledge or information sufficient

  to form a belief as to truth of the remaining allegations of Paragraph 19 of the Amended

  Complaint, and therefore denies, except as expressly admitted herein, further denies any and all

  remaining allegations of Paragraph 19 of the Amended Complaint.

         20.     To the extent the allegations of Paragraph 20 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 20 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 20 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         21.     With respect to the allegations in Paragraph 21 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,567,437 (the “’437 Patent”), entitled

  “Methods and Systems for Protecting a Secured Network,” indicates that it was issued by the



                                                   7
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 8 of 149 PageID# 8690




  USPTO on February 18, 2020. PAN admits that Exhibit 5 attached to the Amended Complaint

  purports to be a copy of the ’437 Patent. PAN is without knowledge or information sufficient

  to form a belief as to truth of the remaining allegations of Paragraph 21 of the Amended

  Complaint, and therefore, except as expressly admitted herein, further denies any and all

  remaining allegations of Paragraph 21 of the Amended Complaint.

         22.     To the extent the allegations of Paragraph 22 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 22 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 22 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         23.     With respect to the allegations in Paragraph 23 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,785,266 (the “’266 Patent”), entitled

  “Methods and Systems for Protecting a Secured Network,” indicates that it was issued by the

  USPTO on September 22, 2020.          PAN admits that Exhibit 6 attached to the Amended

  Complaint purports to be a copy of the ’266 Patent. PAN is without knowledge or information

  sufficient to form a belief as to truth of the remaining allegations of Paragraph 23 of the

  Amended Complaint, and therefore, except as expressly admitted herein, further denies any

  and all remaining allegations of Paragraph 23 of the Amended Complaint.

         24.     To the extent the allegations of Paragraph 24 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 24 of the Amended Complaint are unfairly vague; the patent



                                                   8
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 9 of 149 PageID# 8691




  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 24 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         25.     With respect to the allegations in Paragraph 25 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,567,343 (the “’343 Patent”), entitled

  “Filtering Network Data Transfers,” indicates that it was issued by the USPTO on February 18,

  2020. PAN admits that Exhibit 7 attached to the Amended Complaint purports to be a copy of

  the ’343 Patent. PAN is without knowledge or information sufficient to form a belief as to

  truth of the remaining allegations of Paragraph 25 of the Amended Complaint, and therefore,

  except as expressly admitted herein, further denies any and all remaining allegations of

  Paragraph 25 of the Amended Complaint.

         26.     To the extent the allegations of Paragraph 26 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 26 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 26 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         27.     With respect to the allegations in Paragraph 27 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,735,380 (the “’380 Patent”), entitled

  “Filtering Network Data Transfers,” indicates that it was issued by the USPTO on August 4,

  2020. PAN admits that Exhibit 8 attached to the Amended Complaint purports to be a copy of



                                                   9
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 10 of 149 PageID# 8692




  the ’380 Patent. PAN is without knowledge or information sufficient to form a belief as to

  truth of the remaining allegations of Paragraph 27 of the Amended Complaint, and therefore,

  except as expressly admitted herein, further denies any and all remaining allegations of

  Paragraph 27 of the Amended Complaint.

         28.     To the extent the allegations of Paragraph 28 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 28 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 28 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         29.     With respect to the allegations in Paragraph 29 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,503,899 (the “’899 Patent”), entitled

  “Cyberanalysis Workflow Acceleration,” indicates that it was issued by the USPTO on

  December 10, 2019. PAN admits that Exhibit 9 attached to the Amended Complaint purports

  to be a copy of the ’899 Patent.” PAN is without knowledge or information sufficient to form

  a belief as to truth of the remaining allegations of Paragraph 29 of the Amended Complaint,

  and therefore, except as expressly admitted herein, further denies any and all remaining

  allegations of Paragraph 29 of the Amended Complaint.

         30.     To the extent the allegations of Paragraph 30 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 30 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is



                                                  10
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 11 of 149 PageID# 8693




  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 30 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         31.     With respect to the allegations in Paragraph 31 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,749,906 (the “’906 Patent”), entitled

  “Methods and Systems for Protecting a Secured Network,” indicates that it was issued by the

  USPTO on August 18, 2020. PAN admits that Exhibit 10 attached to the Amended Complaint

  purports to be a copy of the ’906 Patent. PAN is without knowledge or information sufficient

  to form a belief as to truth of the remaining allegations of Paragraph 31 of the Amended

  Complaint, and therefore, except as expressly admitted herein, further denies any and all

  remaining allegations of Paragraph 31 of the Amended Complaint.

         32.     To the extent the allegations of Paragraph 32 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 32 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 32 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         33.     With respect to the allegations in Paragraph 33 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,091,246 (the “’246 Patent”), entitled

  “Methods and Systems for Protecting a Secured Network,” indicates that it was issued by the

  USPTO on October 2, 2018. PAN admits that Exhibit 11 attached to the Amended Complaint

  purports to be a copy of the ’246 Patent. PAN is without knowledge or information sufficient



                                                  11
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 12 of 149 PageID# 8694




  to form a belief as to truth of the remaining allegations of Paragraph 33 of the Amended

  Complaint, and therefore, except as expressly admitted herein, further denies any and all

  remaining allegations of Paragraph 33 of the Amended Complaint.

         34.     To the extent the allegations of Paragraph 34 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 34 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 34 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         35.     With respect to the allegations in Paragraph 35 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,567,413 (the “’413 Patent”), entitled “Rule-

  Based Network-Threat Detection,” indicates that it was issued by the USPTO on February 18,

  2020. PAN admits that Exhibit 12 attached to the Amended Complaint purports to be a copy

  of the ’413 Patent. PAN is without knowledge or information sufficient to form a belief as to

  truth of the remaining allegations of Paragraph 35 of the Amended Complaint, and therefore,

  except as expressly admitted herein, further denies any and all remaining allegations of

  Paragraph 35 of the Amended Complaint.

         36.     To the extent the allegations of Paragraph 36 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 36 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                  12
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 13 of 149 PageID# 8695




  Paragraph 36 of the Amended Complaint, and therefore denies each and every allegation in the

  paragraph.

         37.     With respect to the allegations in Paragraph 37 of the Amended Complaint,

  PAN admits that, on its face, U.S. Patent No. 10,931,797 (the “’797 Patent”), entitled

  “Correlating Packets in Communications Networks,” indicates that it was issued by the

  USPTO on February 23, 2021.          PAN admits that Exhibit 46 attached to the Amended

  Complaint purports to be a copy of the ’797 Patent. PAN is without knowledge or information

  sufficient to form a belief as to truth of the remaining allegations of Paragraph 37 of the

  Amended Complaint, and therefore, except as expressly admitted herein, further denies any

  and all remaining allegations of Paragraph 37 of the Amended Complaint.

         38.     To the extent the allegations of Paragraph 38 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 38 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations of

  Paragraph 38 of the Amended Complaint, and therefore denies each and every allegation in this

  paragraph.

         39.     PAN is without knowledge or information sufficient to form a belief as to the

  truth of the allegations of Paragraph 39 of the Amended Complaint, and therefore denies each

  and every allegation in this paragraph.

         40.     The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 40 of the Amended Complaint.



                                                  13
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 14 of 149 PageID# 8696




               ALLEGED IMPROVEMENTS BY THE ASSERTED PATENTS
                           TO NETWORK SECURITY

         41.    With respect to the allegations in Paragraph 41 of the Amended Complaint,

  PAN admits that certain “[t]hreats to computer network security have grown in number and in

  sophistication over time.” The allegation that “[n]etwork security systems, in kind, have to

  continually improve and become more effective as hackers become increasingly more

  sophisticated and continue to identify and exploit newfound vulnerabilities” is unfairly vague,

  and PAN therefore denies this allegation. PAN is without knowledge or information sufficient

  to form a belief as to the truth of the remaining allegations of Paragraph 41 of the Amended

  Complaint, including as to what Centripetal means by “Centripetal patented inventions” and

  “Centripetal’s dynamic network security solutions,” and therefore, except as expressly

  admitted herein, further denies any and all remaining allegations of Paragraph 41 of the

  Amended Complaint.

         42.    To the extent the allegations of Paragraph 42 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that the Asserted Patents are directed to improvements in computer network security or

  otherwise valid under 35 U.S.C. §§ 101 et seq. The remaining allegations of Paragraph 42 of

  the Amended Complaint are unfairly vague; the patent documents speak for themselves; and

  patent scope is defined by the patent claims. Thus, PAN is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations of Paragraph 42 of the

  Amended Complaint, and therefore denies each and every allegation in this paragraph.

         43.    To the extent the allegations of Paragraph 43 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that the Asserted Patents recite inventions or are valid under 35 U.S.C. §§ 101 et seq.

                                                 14
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 15 of 149 PageID# 8697




  The remaining allegations of Paragraph 43 of the Amended Complaint are unfairly vague; the

  patent documents speak for themselves; and patent scope is defined by the patent claims.

  Thus, PAN is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations of Paragraph 43 of the Amended Complaint, and therefore denies each

  and every allegation in this paragraph.

         44.     To the extent the allegations of Paragraph 44 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that the Asserted Patents are directed to improvements in computer network security or

  are otherwise valid under 35 U.S.C. §§ 101 et seq. The remaining allegations of Paragraph 44

  of the Amended Complaint are unfairly vague; the patent documents speak for themselves; and

  patent scope is defined by the patent claims. Thus, PAN is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations of Paragraph 44 of the

  Amended Complaint, and therefore denies each and every allegation in this paragraph.

         45.     With respect to the allegations in Paragraph 45 of the Amended Complaint,

  PAN admits that the claims of the ’028, ’126 and ’246 Patents recite multiple elements. PAN

  denies that the ‘028, ‘126, and ‘246 Patents are valid under 35 U.S.C. §§ 101 et seq. The

  remaining allegations of Paragraph 45 of the Amended Complaint are unfairly vague such that

  PAN is without knowledge or information sufficient to form a belief as to the truth of those

  allegations, and therefore, except as expressly admitted herein, further denies any and all

  remaining allegations of Paragraph 45 of the Amended Complaint.

         46.     To the extent the allegations of Paragraph 46 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  admits that the ’028 and ’126 Patents purport to share common priority claims. PAN denies



                                                 15
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 16 of 149 PageID# 8698




  that the ’028 and ’126 Patents are directed to improvements over conventional methods or are

  otherwise valid under 35 U.S.C. §§ 101 et seq. The remaining allegations of Paragraph 46 of

  the Amended Complaint are unfairly vague; the patent documents speak for themselves; and

  patent scope is defined by the patent claims. Thus, PAN is without knowledge or information

  sufficient to form a belief as to the truth of the allegations of Paragraph 46 of the Amended

  Complaint, and therefore, except as expressly admitted herein, further denies any and all

  remaining allegations of Paragraph 46 of the Amended Complaint.

         47.     To the extent the allegations of Paragraph 47 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that the ’028 and ’126 Patents claim a particular concrete solution or otherwise claim

  subject matter valid under 35 U.S.C. §§ 101 et seq. The remaining allegations of Paragraph 47

  of the Amended Complaint are unfairly vague; the patent documents speak for themselves; and

  patent scope is defined by the patent claims. Thus, PAN is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations of Paragraph 47 of the

  Amended Complaint, and therefore denies each and every allegation in this paragraph.

         48.     To the extent the allegations of Paragraph 48 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that the ’028 and ’126 Patents describe inventive concepts that provide unconventional

  means for improving network security or are otherwise valid under 35 U.S.C. §§ 101 et seq.

  The remaining allegations of Paragraph 48 of the Amended Complaint are unfairly vague; the

  patent documents speak for themselves; and patent scope is defined by the patent claims.

  Thus, PAN is without knowledge or information sufficient to form a belief as to the truth of the




                                                 16
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 17 of 149 PageID# 8699




  remaining allegations of Paragraph 48 of the Amended Complaint, and therefore denies each

  and every allegation in this paragraph.

         49.     To the extent the allegations of Paragraph 49 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  admits that the dependent claims of the ’028 and ’126 Patents recite additional elements as set

  forth therein. PAN denies that the claims of the ’028 and ’126 Patents provide inventions. The

  remaining allegations of Paragraph 49 of the Amended Complaint are unfairly vague; the

  patent documents speak for themselves; and patent scope is defined by the patent claims.

  Thus, PAN is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations, and therefore, except as expressly admitted herein, further denies any

  and all remaining allegations of Paragraph 49 of the Amended Complaint.

         50.     To the extent the allegations of Paragraph 50 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  admits that the dependent claims of the ’246 Patent recite additional elements as set forth

  therein. The remaining allegations of Paragraph 50 of the Amended Complaint are unfairly

  vague; the patent document speaks for itself; and patent scope is defined by the patent claims.

  Thus, PAN is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations, and therefore, except as expressly admitted herein, further denies any

  and all remaining allegations of Paragraph 50 of the Amended Complaint.

         51.     To the extent the allegations of Paragraph 51 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that the ’246 Patent describes an inventive concept or an unconventional means to

  improve network security and performance. PAN further denies that the claims of the ’246



                                                 17
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 18 of 149 PageID# 8700




  Patent recite inventions or are otherwise valid under 35 U.S.C. §§ 101 et seq. The remaining

  allegations of Paragraph 51 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore denies each and every allegation in this paragraph.

         52.     To the extent the allegations of Paragraph 52 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that the ’246 Patent claims inventions that improve computer security or claims an

  innovation. The remaining allegations of Paragraph 52 of the Amended Complaint are unfairly

  vague; the patent document speaks for itself; and patent scope is defined by the patent claims.

  Thus, PAN is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations, and therefore denies each and every allegation in this paragraph.

         53.     To the extent the allegations of Paragraph 53 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 53 of the Amended Complaint are unfairly vague; the patent

  document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the allegations,

  and therefore denies each and every allegation in this paragraph.

         54.     To the extent the allegations of Paragraph 54 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that the ’246 Patent provides inventive and valuable security improvements.          The

  remaining allegations of Paragraph 54 of the Amended Complaint are unfairly vague; the

  patent document speaks for itself; and patent scope is defined by the patent claims. Thus, PAN



                                                  18
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 19 of 149 PageID# 8701




  is without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore denies each and every allegation in this paragraph.

                                   PAN AND ITS PRODUCTS

         55.     With respect to the allegations in Paragraph 55 of the Amended Complaint,

  PAN admits that the company as a whole has a multi-billion market capitalization, that it offers

  certain security products, that it manufactures and sells certain network security firewalls, and

  that it offers certain products and services related to network security firewalls. The phrases

  “enterprise customers” and “primary business” are unfairly vague, ambiguous, undefined,

  and/or susceptible to multiple different interpretations, and as a result, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining allegations

  of Paragraph 55, and therefore, except as expressly admitted herein, PAN further denies any

  and all remaining allegations of Paragraph 55 of the Amended Complaint.

         56.     With respect to the allegations in Paragraph 56 of the Amended Complaint,

  PAN admits that it makes, uses and sells certain products marketed under the brand “Next-

  Generation Firewall (NGFW).” The remaining allegations of Paragraph 56 of the Amended

  Complaint contain legal conclusions that require no answer, and/or contain phrases that are

  unfairly vague, ambiguous, undefined, and/or susceptible to multiple different interpretations;

  Exhibits 14-16 speak for themselves; and PAN lacks knowledge and information as to what

  Centripetal is informed and believes.      Thus, PAN is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations of Paragraph 56 of the

  Amended Complaint, and therefore, except as expressly admitted herein, denies any and all

  remaining allegations of Paragraph 56 of the Amended Complaint.




                                                  19
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 20 of 149 PageID# 8702




         57.     With respect to the allegations in Paragraph 57 of the Amended Complaint,

  PAN admits that it makes, uses and sells certain products marketed under the brand

  “Panorama” and that the paragraph includes an image that appears to be from Exhibit 18. The

  remaining allegations of Paragraph 57 of the Amended Complaint contain legal conclusions

  that require no answer, and/or contain phrases that are unfairly vague, ambiguous, undefined,

  and/or susceptible to multiple different interpretations, and Exhibits 17-18 speak for

  themselves. Thus, PAN is without knowledge or information sufficient to form a belief as to

  the truth of the remaining allegations of Paragraph 57 of the Amended Complaint, and

  therefore, except as expressly admitted herein, denies any and all remaining allegations of

  Paragraph 57 of the Amended Complaint.

         58.     With respect to the allegations in Paragraph 58 of the Amended Complaint,

  PAN admits that it makes, uses and sells certain products marketed under the brand “Cortex.”

  The remaining allegations of Paragraph 58 of the Amended Complaint contain legal

  conclusions that require no answer, and/or contain phrases that are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations; Exhibit 19 speaks for itself;

  and PAN lacks knowledge and information as to what Centripetal is informed and believes.

  Thus, PAN is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations of Paragraph 58 of the Amended Complaint, and therefore, except as

  expressly admitted herein, denies any and all remaining allegations of Paragraph 58 of the

  Amended Complaint.

         59.     The allegations of Paragraph 59 of the Amended Complaint contain legal

  conclusions that require no answer, and/or contain phrases that are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations; Exhibits 19-22 speak for



                                                  20
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 21 of 149 PageID# 8703




  themselves; and PAN lacks knowledge and information as to what Centripetal is informed and

  believes. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations of Paragraph 59 of the Amended Complaint, and therefore

  denies each and every allegation in this paragraph.

         60.     With respect to the allegations in Paragraph 60 of the Amended Complaint,

  PAN admits that it acquired Crypsis in 2020 and that the paragraph includes an image that

  appears to be from Exhibit 23 attached to the Amended Complaint. The remaining allegations

  of Paragraph 60 of the Amended Complaint contain legal conclusions that require no answer,

  and/or contain phrases that are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 23 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining allegations

  of Paragraph 60 of the Amended Complaint, and therefore, except as expressly admitted

  herein, denies any and all remaining allegations of Paragraph 60 of the Amended Complaint.

         61.     With respect to the allegations in Paragraph 61 of the Amended Complaint,

  PAN admits that it markets certain products under the brand “MineMeld” and that the

  paragraph includes an image that appears to be from Exhibit 24 attached to the Amended

  Complaint. The remaining allegations of Paragraph 61 of the Amended Complaint contain

  legal conclusions that require no answer, and/or contain phrases that are unfairly vague,

  ambiguous, undefined, and/or susceptible to multiple different interpretations; Exhibit 24

  speaks for itself; and PAN lacks knowledge and information as to what Centripetal is informed

  and believes. Thus, PAN is without knowledge or information sufficient to form a belief as to

  the truth of the remaining allegations of Paragraph 61 of the Amended Complaint, and




                                                  21
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 22 of 149 PageID# 8704




  therefore, except as expressly admitted herein, denies any and all remaining allegations of

  Paragraph 61 of the Amended Complaint.

         62.     With respect to the allegations in Paragraph 62 of the Amended Complaint,

  PAN admits that it makes, uses and sells certain products marketed under the brand “DNS

  Security Service” and that the paragraph includes an image that appears to be from Exhibit 26

  attached to the Amended Complaint.        The remaining allegations of Paragraph 62 of the

  Amended Complaint contain legal conclusions that require no answer, and/or contain phrases

  that are unfairly vague, ambiguous, undefined, and/or susceptible to multiple different

  interpretations; Exhibits 25-26 speak for themselves; and PAN lacks knowledge and

  information as to what Centripetal is informed and believes. Thus, PAN is without knowledge

  or information sufficient to form a belief as to the truth of the remaining allegations of

  Paragraph 62 of the Amended Complaint, and therefore, except as expressly admitted herein,

  denies any and all remaining allegations of Paragraph 62 of the Amended Complaint.

         63.     With respect to the allegations in Paragraph 63 of the Amended Complaint,

  PAN admits that it makes, uses and sells certain products marketed under the brand “Enterprise

  Data Loss Prevention (DLP).” The remaining allegations of Paragraph 63 of the Amended

  Complaint contain legal conclusions that require no answer, and/or contain phrases that are

  unfairly vague, ambiguous, undefined, and/or susceptible to multiple different interpretations,

  and PAN lacks knowledge and information as to what Centripetal is informed and believes.

  Thus, PAN is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations of Paragraph 63 of the Amended Complaint, and therefore, except as

  expressly admitted herein, denies any and all remaining allegations of Paragraph 63 of the

  Amended Complaint.



                                                 22
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 23 of 149 PageID# 8705




                                   ALLEGED INFRINGEMENT

         64.        To the extent the allegations of Paragraph 64 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that is has infringed and continues to infringe any of the Asserted Patents and denies

  any and all remaining allegations of Paragraph 64 of the Amended Complaint.

         65.        To the extent the allegations of Paragraph 65 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it directly or indirectly infringes the Asserted Patents and denies any and all

  remaining allegations in Paragraph 65 of the Amended Complaint. In addition, PAN lacks

  knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations

  of Paragraph 65 of the Amended Complaint, and therefore denies each and every allegation in

  this paragraph.

         66.        PAN is without knowledge or information sufficient to form a belief as to the

  truth of the allegations of Paragraph 66 of the Amended Complaint, and therefore denies each

  and every allegation in this paragraph.

         67.        To the extent the allegations of Paragraph 67 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies all allegations of Paragraph 67 of the Amended Complaint. In addition, PAN lacks

  knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations

  of Paragraph 67 of the Amended Complaint, and therefore denies each and every allegation in

  this paragraph.



                                                   23
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 24 of 149 PageID# 8706




         68.    With respect to the allegations in Paragraph 68 of the Amended Complaint,

  PAN admits there has been certain prior correspondence between PAN and Centripetal. The

  remaining allegations of Paragraph 68 of the Amended Complaint are unfairly vague such that

  PAN is without knowledge or information sufficient to form a belief as to the truth of those

  allegations, and therefore denies any and all remaining allegations of Paragraph 68 of the

  Amended Complaint.

         69.    With respect to the allegations in Paragraph 69 of the Amended Complaint,

  PAN admits that there was certain e-mail correspondence between PAN and Centripetal in

  June 2016. The remaining allegations of Paragraph 69 of the Amended Complaint, including

  as to what Centripetal means by “potential partnership,” “threat intelligence partner,”

  “overview” “industry publications” and “Centripetal’s patented technology,” are unfairly

  vague, ambiguous, undefined, and/or susceptible to multiple different interpretations such that

  PAN is without knowledge or information sufficient to form a belief as to the truth of those

  allegations, and therefore denies any and all remaining allegations of Paragraph 69 of the

  Amended Complaint.

         70.    With respect to the allegations in Paragraph 70 of the Amended Complaint,

  PAN admits that Centripetal and PAN executed a “Mutual Non-Disclosure Agreement” in June

  2016. PAN lacks knowledge and information as to what Centripetal means by “these initial

  communications,” “its proprietary patented technology and confidential details,” “Centripetal’s

  technical solution” and “Centripetal’s confidential and proprietary information” and therefore

  denies such allegations.   PAN specifically denies that Centripetal identified to PAN any

  Asserted Patent or any patent purportedly owned by Centripetal prior to the filing of this

  lawsuit. The remaining allegations of Paragraph 70 of the Amended Complaint are unfairly



                                                 24
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 25 of 149 PageID# 8707




  vague such that PAN is without knowledge or information sufficient to form a belief as to the

  truth of those allegations, and therefore denies any and all remaining allegations of Paragraph

  70 of the Amended Complaint.

         71.     The allegations of Paragraph 71 of the Amended Complaint—including the

  phrases “[s]ince 2016,” “PAN employees,” “several industry conferences,” “its products” and

  “these industry conferences”—are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations such that PAN is without knowledge or information sufficient

  to form a belief as to the truth of those allegations, and therefore denies each and every

  allegation in this paragraph.

         72.     With respect to the allegations in Paragraph 72 of the Amended Complaint,

  PAN admits that Mr. Luigi Mori was the creator and lead developer of certain PAN products

  marketed under the brand MineMeld. PAN denies that Mr. Mori requested access to technical

  documentation regarding Centripetal’s products, that Mr. Mori stated during a call that PAN

  did not have any technology that could scale like Centripetal’s technology, and that Mr. Mori

  was interested in how Centripetal’s technology could interface with PAN’s technology. The

  remaining allegations of Paragraph 72 of the Amended Complaint—including as to what

  Centripetal means by “a more detailed technical discussion,” “Centripetal’s technology” and

  “Centripetal’s products”—are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations such that PAN is without knowledge or information sufficient

  to form a belief as to the truth of those allegations, and therefore, except as expressly admitted

  herein, further denies any and all remaining allegations of Paragraph 72 of the Amended

  Complaint.




                                                  25
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 26 of 149 PageID# 8708




         73.        With respect to the allegations in Paragraph 73 of the Amended Complaint,

  PAN lacks knowledge and information as to what Centripetal is informed and believes and as

  to what Centripetal means by “other publicly available information,” and therefore denies such

  allegations. PAN denies that it has been aware of the Asserted Patents prior to Centripetal’s

  filing of its original Complaint. The remaining allegations of Paragraph 73 of the Amended

  Complaint, including the undefined phrase “PAN Accused Products,” are unfairly vague,

  ambiguous, undefined, and/or susceptible to multiple different interpretations such that PAN is

  without knowledge or information sufficient to form a belief as to the truth of those allegations,

  and therefore denies each and every allegation in this paragraph.

         74.        To the extent the allegations of Paragraph 74 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies all allegations of Paragraph 74 of the Amended Complaint, and PAN specifically denies

  that it commits or has committed acts of patent infringement.           In addition, PAN lacks

  knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations

  of Paragraph 74 of the Amended Complaint, and therefore denies each and every allegation in

  this paragraph.

         75.        To the extent the allegations of Paragraph 75 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies all allegations of Paragraph 75 of the Amended Complaint, and PAN specifically denies

  that it commits or has committed acts of patent infringement.           In addition, PAN lacks

  knowledge and information as to what Centripetal is informed and believes and as to what

  Centripetal means by “Centripetal’s patented technology” and, thus, is without knowledge or



                                                  26
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 27 of 149 PageID# 8709




  information sufficient to form a belief as to the truth of such allegations of Paragraph 75 of the

  Amended Complaint, and therefore denies each and every allegation in this paragraph.

         76.     To the extent the allegations of Paragraph 76 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies all allegations of Paragraph 76 of the Amended Complaint, and PAN specifically denies

  that it commits or has committed acts of patent infringement.           In addition, PAN lacks

  knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies each and every allegation in this paragraph.

         77.     To the extent the allegations of Paragraph 77 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies all allegations of Paragraph 77 of the Amended Complaint, and PAN specifically denies

  that it commits or has committed acts of patent infringement.           In addition, PAN lacks

  knowledge and information as to what Centripetal is informed and believes and as to what

  Centripetal means by “Centripetal’s patented technology” and “Centripetal’s patent rights”

  and, thus, is without knowledge or information sufficient to form a belief as to the truth of such

  allegations, and therefore denies each and every allegation in this paragraph.

                                    FIRST CAUSE OF ACTION

        (Alleged Direct Infringement of the ‘028 Patent pursuant to 35 U.S.C. § 271(a))

         78.     PAN denies the allegations of Paragraph 78 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.




                                                  27
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 28 of 149 PageID# 8710




         79.     The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 79 of the Amended Complaint.

         80.     The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 80 of the Amended Complaint.

         81.     The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 81 of the Amended Complaint.

         82.     To the extent the allegations of Paragraph 82 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’028 Patent and denies any and all remaining allegations of

  Paragraph 82 of the Amended Complaint.

         83.     To the extent the allegations of Paragraph 83 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 83 of the Amended Complaint.

         84.     To the extent the allegations of Paragraph 84 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 84 of the Amended Complaint, including the phrase “’028 Accused

  Products” and the hypothetical language, are unfairly vague, ambiguous, undefined, and/or

  susceptible to multiple different interpretations such that PAN is without knowledge or

  information sufficient to form a belief as to the truth of those allegations, and therefore denies

  each and every allegation in this paragraph.



                                                  28
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 29 of 149 PageID# 8711




         85.    With respect to the allegations in Paragraph 85 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 85 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 85 of the Amended Complaint, including the

  phrase “’028 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 18 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 85 of the Amended Complaint.

         86.    With respect to the allegations in Paragraph 86 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 23 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 86 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 86 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 23 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 86 of the Amended Complaint.

         87.    With respect to the allegations in Paragraph 87 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 26 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 87 of the Amended



                                                29
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 30 of 149 PageID# 8712




  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 87 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 26 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 87 of the Amended Complaint.

         88.    With respect to the allegations in Paragraph 88 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 29 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 88 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 88 of the Amended Complaint, including the

  phrase “’028 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 29 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 88 of the Amended Complaint.

         89.    With respect to the allegations in Paragraph 89 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 30 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 89 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 89 of the Amended Complaint, including the

  phrase “’028 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,



                                                30
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 31 of 149 PageID# 8713




  undefined, and/or susceptible to multiple different interpretations, and Exhibit 30 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 89 of the Amended Complaint.

         90.     To the extent the allegations of Paragraph 90 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 90 of the Amended Complaint.

         91.     To the extent the allegations of Paragraph 91 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’028 Patent, denies any and all remaining

  allegations of Paragraph 91 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.

         92.     The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 92 of the Amended Complaint.

         93.     To the extent the allegations of Paragraph 93 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’028 Patent and denies any and

  all remaining allegations of Paragraph 93 of the Amended Complaint.

         94.     To the extent the allegations of Paragraph 94 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is



                                                   31
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 32 of 149 PageID# 8714




  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’028 Patent and denies any and all remaining allegations of Paragraph 94 of the

  Amended Complaint.

         95.     To the extent the allegations of Paragraph 95 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’028 Patent and denies any and all remaining

  allegations of Paragraph 95 of the Amended Complaint.

         96.     To the extent the allegations of Paragraph 96 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’028 Patent and denies any and all remaining

  allegations of Paragraph 96 of the Amended Complaint.

         97.     The allegations in this paragraph contain legal conclusions that require no

  answer. To the extent an answer is required, PAN denies each and every allegations of

  Paragraph 97 of the Amended Complaint.

                                  SECOND CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ‘028 Patent)

         98.     PAN denies the allegations of Paragraph 98 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         99.     The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 99 of the Amended Complaint.



                                                  32
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 33 of 149 PageID# 8715




         100.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 100 of the Amended Complaint.

         101.    To the extent the allegations of Paragraph 101 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 101 of the Amended Complaint.

         102.    With respect to the allegations in Paragraph 102 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With

  respect to Exhibit 31 attached to the Amended Complaint, the exhibit speaks for itself. PAN

  denies any and all remaining allegations of Paragraph 102 of the Amended Complaint.

         103.    To the extent the allegations of Paragraph 103 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 103 of the Amended Complaint.

         104.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 104 of the Amended Complaint.

         105.    To the extent the allegations of Paragraph 105 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’028 Patent and denies any and

  all remaining allegations of Paragraph 105 of the Amended Complaint.

         106.    To the extent the allegations of Paragraph 106 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks



                                                  33
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 34 of 149 PageID# 8716




  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 106 of the Amended Complaint.

         107.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 107 of the Amended Complaint.

                                   THIRD CAUSE OF ACTION

        (Alleged Direct Infringement of the ’126 Patent pursuant to 35 U.S.C. § 271(a))

         108.    PAN denies the allegations of Paragraph 108 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         109.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 109 of the Amended Complaint.

         110.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 110 of the Amended Complaint.

         111.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 111 of the Amended Complaint.

         112.    To the extent the allegations of Paragraph 112 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’126 Patent and denies any and all remaining allegations of

  Paragraph 112 of the Amended Complaint.



                                                34
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 35 of 149 PageID# 8717




         113.   To the extent the allegations of Paragraph 113 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 113 of the Amended Complaint.

         114.   With respect to the allegations in Paragraph 114 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 114 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 114 of the Amended Complaint, including the

  phrase “’028 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 18 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 114 of the Amended Complaint.

         115.   With respect to the allegations in Paragraph 115 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 23 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 115 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 115 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 23 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 115 of the Amended Complaint.



                                                35
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 36 of 149 PageID# 8718




         116.   With respect to the allegations in Paragraph 116 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 26 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 116 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 116 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 26 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 116 of the Amended Complaint.

         117.   With respect to the allegations in Paragraph 117 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 29 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 117 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 117 of the Amended Complaint, including the

  phrase “’126 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 29 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 117 of the Amended Complaint.

         118.   With respect to the allegations in Paragraph 118 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 30 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 118 of the Amended



                                                36
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 37 of 149 PageID# 8719




  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 118 of the Amended Complaint, including the

  phrase “’126 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 30 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 118 of the Amended Complaint.

         119.    To the extent the allegations of Paragraph 119 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 119 of the Amended Complaint.

         120.    To the extent the allegations of Paragraph 120 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’126 Patent, denies any and all remaining

  allegations of Paragraph 120 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.

         121.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 121 of the Amended Complaint.

         122.    To the extent the allegations of Paragraph 122 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’126 Patent and denies any and

  all remaining allegations of Paragraph 122 of the Amended Complaint.



                                                   37
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 38 of 149 PageID# 8720




         123.    To the extent the allegations of Paragraph 123 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’126 Patent and denies any and all remaining allegations of Paragraph 123 of the

  Amended Complaint.

         124.    To the extent the allegations of Paragraph 124 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’126 Patent and denies any and all remaining

  allegations of Paragraph 124 of the Amended Complaint.

         125.    To the extent the allegations of Paragraph 125 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’126 Patent and denies any and all remaining

  allegations of Paragraph 125 of the Amended Complaint.

         126.    The allegations in this paragraph contain legal conclusions that require no

  answer. To the extent an answer is required, PAN denies each and every allegations of

  Paragraph 126 of the Amended Complaint.

                                  FOURTH CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ’126 Patent)

         127.    PAN denies the allegations of Paragraph 127 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.



                                                  38
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 39 of 149 PageID# 8721




         128.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 128 of the Amended Complaint.

         129.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 129 of the Amended Complaint.

         130.    To the extent the allegations of Paragraph 130 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 130 of the Amended Complaint.

         131.    With respect to the allegations in Paragraph 131 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With

  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 131 of the Amended Complaint.

         132.    To the extent the allegations of Paragraph 132 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 132 of the Amended Complaint.

         133.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 133 of the Amended Complaint.

         134.    To the extent the allegations of Paragraph 134 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’126 Patent and denies any and

  all remaining allegations of Paragraph 134 of the Amended Complaint.



                                                  39
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 40 of 149 PageID# 8722




         135.    To the extent the allegations of Paragraph 135 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 135 of the Amended Complaint.

         136.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 136 of the Amended Complaint.

                                    FIFTH CAUSE OF ACTION

        (Alleged Direct Infringement of the ‘903 Patent pursuant to 35 U.S.C. § 271(a))

         137.    PAN denies the allegations of Paragraph 137 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         138.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 138 of the Amended Complaint.

         139.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 139 of the Amended Complaint.

         140.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 140 of the Amended Complaint.

         141.    To the extent the allegations of Paragraph 141 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN
                                                40
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 41 of 149 PageID# 8723




  denies that it infringes the ’903 Patent and denies any and all remaining allegations of

  Paragraph 141 of the Amended Complaint.

         142.    To the extent the allegations of Paragraph 142 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 142 of the Amended Complaint.

         143.    With respect to the allegations in Paragraph 143 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 143 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the allegations of Paragraph 143 of the Amended Complaint, including the phrase

  “’903 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations such that PAN is without

  knowledge or information sufficient to form a belief as to the truth of those allegations, and

  therefore denies each and every allegation in this paragraph.

         144.    With respect to the allegations in Paragraph 144 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 32 attached

  to the Amended Complaint and that the paragraph includes quoted phrases that appear to be

  from Exhibit 32 of the Amended Complaint. To the extent the allegations of Paragraph 144 of

  the Amended Complaint set forth legal conclusions, no response is required. To the extent an

  answer is required, the remaining allegations of Paragraph 144 of the Amended Complaint are

  unfairly vague, ambiguous, undefined, and/or susceptible to multiple different interpretations,

  and Exhibit 32-33 speak for themselves. Thus, PAN is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations, and therefore, except as



                                                  41
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 42 of 149 PageID# 8724




  expressly admitted herein, denies any and all remaining allegations of Paragraph 144 of the

  Amended Complaint.

         145.   With respect to the allegations in Paragraph 145 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 34 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 145 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 145 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 34 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 145 of the Amended Complaint.

         146.   With respect to the allegations in Paragraph 146 of the Amended Complaint,

  PAN admits that the phrases “monitors internal traffic as well as outbound traffic from clients

  and servers to the internet” and “frequency of connections” appear to be from Exhibit 35 of the

  Amended Complaint and that the phrase “10 KB or more were sent encoded in subdomain

  names during a 10-minute window” and the phrase “over time” appears to be from Exhibit 44

  of the Amended Complaint. To the extent the allegations of Paragraph 146 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 146 of the Amended Complaint, including the

  phrase “’903 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibits 35 and 44

  speak for themselves. Thus, PAN is without knowledge or information sufficient to form a



                                                 42
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 43 of 149 PageID# 8725




  belief as to the truth of the remaining allegations, and therefore, except as expressly admitted

  herein, denies any and all remaining allegations of Paragraph 146 of the Amended Complaint.

         147.    With respect to the allegations in Paragraph 147 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 36 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 147 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 147 of the Amended Complaint, including the

  phrase “’903 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 36 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 147 of the Amended Complaint.

         148.    To the extent the allegations of Paragraph 148 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  remaining allegations of Paragraph 148 of the Amended Complaint, including the phrase “’903

  Accused Products” and the hypothetical language, are unfairly vague, ambiguous, undefined,

  and/or susceptible to multiple different interpretations, and Exhibit 36 speaks for itself. Thus,

  PAN is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations, and therefore, except as expressly admitted herein, denies any and all

  remaining allegations of Paragraph 148 of the Amended Complaint.

         149.    To the extent the allegations of Paragraph 149 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  admits that the paragraph includes quoted phrases that appear to be from Exhibit 45 attached to



                                                  43
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 44 of 149 PageID# 8726




  the Amended Complaint.        The remaining allegations of Paragraph 149 of the Amended

  Complaint, including the phrase “’903 Accused Products” and the hypothetical language, are

  unfairly vague, ambiguous, undefined, and/or susceptible to multiple different interpretations,

  and Exhibit 36 and Exhibit 45 speak for themselves. Thus, PAN is without knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations, and

  therefore, except as expressly admitted herein, denies any and all remaining allegations of

  Paragraph 149 of the Amended Complaint.

         150.    With respect to the allegations in Paragraph 150 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 35 attached

  to the Amended Complaint and that the paragraph includes quotes phrases that appear to be

  from Exhibit 36 of the Amended Complaint. To the extent the allegations of Paragraph 150 of

  the Amended Complaint set forth legal conclusions, no response is required. To the extent an

  answer is required, the remaining allegations of Paragraph 150 of the Amended Complaint,

  including the phrase “’903 Accused Products” and the hypothetical language, are unfairly

  vague, ambiguous, undefined, and/or susceptible to multiple different interpretations, and

  Exhibits 35 and 36 speak for themselves. Thus, PAN is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations, and therefore, except as

  expressly admitted herein, denies any and all remaining allegations of Paragraph 150 of the

  Amended Complaint.

         151.    To the extent the allegations of Paragraph 151 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 151 of the Amended Complaint.



                                                  44
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 45 of 149 PageID# 8727




         152.    To the extent the allegations of Paragraph 152 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’903 Patent, denies any and all remaining

  allegations of Paragraph 152 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.

         153.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 153 of the Amended Complaint.

         154.    To the extent the allegations of Paragraph 154 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’903 Patent and denies any and

  all remaining allegations of Paragraph 154 of the Amended Complaint.

         155.    To the extent the allegations of Paragraph 155 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’903 Patent and denies any and all remaining allegations of Paragraph 155 of the

  Amended Complaint.

         156.    To the extent the allegations of Paragraph 156 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’903 Patent and denies any and all remaining

  allegations of Paragraph 156 of the Amended Complaint.



                                                   45
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 46 of 149 PageID# 8728




         157.    To the extent the allegations of Paragraph 157 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’903 Patent and denies any and all remaining

  allegations of Paragraph 157 of the Amended Complaint.

         158.    The allegations in this paragraph contain legal conclusions that require no

  answer. To the extent an answer is required, PAN denies each and every allegations of

  Paragraph 158 of the Amended Complaint.

                                    SIXTH CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ’903 Patent)

         159.    PAN denies the allegations of Paragraph 159 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         160.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 160 of the Amended Complaint.

         161.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 161 of the Amended Complaint.

         162.    To the extent the allegations of Paragraph 162 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 162 of the Amended Complaint.

         163.    With respect to the allegations in Paragraph 163 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With



                                                46
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 47 of 149 PageID# 8729




  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 163 of the Amended Complaint.

         164.    To the extent the allegations of Paragraph 164 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 164 of the Amended Complaint.

         165.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 165 of the Amended Complaint.

         166.    To the extent the allegations of Paragraph 166 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’903 Patent and denies any and

  all remaining allegations of Paragraph 166 of the Amended Complaint.

         167.    To the extent the allegations of Paragraph 167 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 167 of the Amended Complaint.

         168.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 168 of the Amended Complaint.




                                                  47
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 48 of 149 PageID# 8730




                                 SEVENTH CAUSE OF ACTION

        (Alleged Direct Infringement of the ’573 Patent pursuant to 35 U.S.C. § 271(a))

         169.    PAN denies the allegations of Paragraph 169 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         170.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 170 of the Amended Complaint.

         171.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 171 of the Amended Complaint.

         172.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 172 of the Amended Complaint.

         173.    To the extent the allegations of Paragraph 173 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’573 Patent and denies any and all remaining allegations of

  Paragraph 173 of the Amended Complaint.

         174.    To the extent the allegations of Paragraph 174 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 174 of the Amended Complaint.

         175.    With respect to the allegations in Paragraph 175 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 175 of the Amended
                                                48
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 49 of 149 PageID# 8731




  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the allegations of Paragraph 175 of the Amended Complaint, including the phrase

  “’573 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations such that PAN is without

  knowledge or information sufficient to form a belief as to the truth of those allegations, and

  therefore denies each and every allegation in this paragraph.

         176.    To the extent the allegations of Paragraph 176 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 176 of the Amended Complaint, including the hypothetical language,

  are unfairly vague, ambiguous, undefined, and/or susceptible to multiple different

  interpretations, and Exhibit 33 speaks for itself.       Thus, PAN is without knowledge or

  information sufficient to form a belief as to the truth of the allegations, and therefore, except as

  expressly admitted herein, denies any and all allegations of Paragraph 176 of the Amended

  Complaint.

         177.    With respect to the allegations in Paragraph 177 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 34 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 177 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 177 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 34 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining




                                                   49
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 50 of 149 PageID# 8732




  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 177 of the Amended Complaint.

         178.    With respect to the allegations in Paragraph 178 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 37 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 178 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 178 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 37 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 178 of the Amended Complaint.

         179.    To the extent the allegations of Paragraph 179 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 179 of the Amended Complaint, including the phrase “’573 Accused

  Products” and the hypothetical language, are unfairly vague, ambiguous, undefined, and/or

  susceptible to multiple different interpretations, and Exhibit 38 speaks for itself. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 179 of the Amended Complaint.

         180.    To the extent the allegations of Paragraph 180 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 180 of the Amended Complaint, including the hypothetical language,



                                                  50
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 51 of 149 PageID# 8733




  are unfairly vague, ambiguous, undefined, and/or susceptible to multiple different

  interpretations, and Exhibit 39 speaks for itself.       Thus, PAN is without knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations, and

  therefore, except as expressly admitted herein, denies any and all remaining allegations of

  Paragraph 180 of the Amended Complaint.

         181.    To the extent the allegations of Paragraph 181 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 181 of the Amended Complaint, including the hypothetical language,

  are unfairly vague, ambiguous, undefined, and/or susceptible to multiple different

  interpretations, and Exhibits 36 and 36 speak for themselves. Thus, PAN is without knowledge

  or information sufficient to form a belief as to the truth of the allegations, and therefore, except

  as expressly admitted herein, denies any and all allegations of Paragraph 181 of the Amended

  Complaint.

         182.    To the extent the allegations of Paragraph 182 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 182 of the Amended Complaint, including the hypothetical language,

  are unfairly vague, ambiguous, undefined, and/or susceptible to multiple different

  interpretations, and Exhibit 23 speaks for itself.       Thus, PAN is without knowledge or

  information sufficient to form a belief as to the truth of the allegations, and therefore, except as

  expressly admitted herein, denies any and all allegations of Paragraph 182 of the Amended

  Complaint.

         183.    With respect to the allegations in Paragraph 183 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 28 attached



                                                   51
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 52 of 149 PageID# 8734




  to the Amended Complaint. To the extent the allegations of Paragraph 183 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 183 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 28 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 183 of the Amended Complaint.

         184.    To the extent the allegations of Paragraph 184 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 184 of the Amended Complaint, including the hypothetical language,

  are unfairly vague, ambiguous, undefined, and/or susceptible to multiple different

  interpretations, and Exhibit 40 speaks for itself.       Thus, PAN is without knowledge or

  information sufficient to form a belief as to the truth of the allegations, and therefore, except as

  expressly admitted herein, denies any and all allegations of Paragraph 184 of the Amended

  Complaint.

         185.    To the extent the allegations of Paragraph 185 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 185 of the Amended Complaint.

         186.    To the extent the allegations of Paragraph 186 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’573 Patent, denies any and all remaining



                                                   52
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 53 of 149 PageID# 8735




  allegations of Paragraph 186 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.

         187.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 187 of the Amended Complaint.

         188.    To the extent the allegations of Paragraph 188 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’573 Patent and denies any and

  all remaining allegations of Paragraph 188 of the Amended Complaint.

         189.    To the extent the allegations of Paragraph 189 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’573 Patent and denies any and all remaining allegations of Paragraph 189 of the

  Amended Complaint.

         190.    To the extent the allegations of Paragraph 190 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’573 Patent and denies any and all allegations of

  Paragraph 190 of the Amended Complaint.

         191.    To the extent the allegations of Paragraph 191 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN




                                                   53
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 54 of 149 PageID# 8736




  denies that it infringes or has infringed the ’573 Patent and denies any and all remaining

  allegations of Paragraph 191 of the Amended Complaint.

         192.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 192 of the Amended Complaint.

                                  EIGHTH CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ’573 Patent)

         193.    PAN denies the allegations of Paragraph 193 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         194.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 194 of the Amended Complaint.

         195.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 195 of the Amended Complaint.

         196.    To the extent the allegations of Paragraph 196 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 196 of the Amended Complaint.

         197.    With respect to the allegations in Paragraph 197 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With

  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 197 of the Amended Complaint.



                                                54
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 55 of 149 PageID# 8737




         198.    To the extent the allegations of Paragraph 198 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 198 of the Amended Complaint.

         199.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 199 of the Amended Complaint.

         200.    To the extent the allegations of Paragraph 200 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’573 Patent and denies any and

  all remaining allegations of Paragraph 200 of the Amended Complaint.

         201.    To the extent the allegations of Paragraph 201 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 201 of the Amended Complaint.

         202.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 202 of the Amended Complaint.

                                   NINTH CAUSE OF ACTION

        (Alleged Direct Infringement of the ’437 Patent pursuant to 35 U.S.C. § 271(a))

         203.    PAN denies the allegations of Paragraph 203 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.



                                                  55
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 56 of 149 PageID# 8738




         204.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 204 of the Amended Complaint.

         205.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 205 of the Amended Complaint.

         206.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 206 of the Amended Complaint.

         207.   To the extent the allegations of Paragraph 207 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’437 Patent and denies any and all remaining allegations of

  Paragraph 207 of the Amended Complaint.

         208.   To the extent the allegations of Paragraph 208 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 208 of the Amended Complaint.

         209.   With respect to the allegations in Paragraph 209 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 29 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 209 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 209 of the Amended Complaint, including the

  phrase “’437 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 29 speaks for



                                                56
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 57 of 149 PageID# 8739




  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 209 of the Amended Complaint.

         210.   With respect to the allegations in Paragraph 210 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 210 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 210 of the Amended Complaint, including the

  phrase “’437 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 18 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 210 of the Amended Complaint.

         211.   With respect to the allegations in Paragraph 211 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 28 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 211 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 211 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 28 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 211 of the Amended Complaint.



                                                57
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 58 of 149 PageID# 8740




         212.    With respect to the allegations in Paragraph 212 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 37 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 212 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 212 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 37 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 212 of the Amended Complaint.

         213.    To the extent the allegations of Paragraph 213 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 213 of the Amended Complaint, including the hypothetical language,

  are unfairly vague, ambiguous, undefined, and/or susceptible to multiple different

  interpretations such that PAN is without knowledge or information sufficient to form a belief

  as to the truth of those allegations, and therefore denies each and every allegation in this

  paragraph.

         214.    To the extent the allegations of Paragraph 214 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 214 of the Amended Complaint.

         215.    To the extent the allegations of Paragraph 215 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN



                                                  58
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 59 of 149 PageID# 8741




  denies that it has willfully or otherwise infringed the ’437 Patent, denies any and all remaining

  allegations of Paragraph 215 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.

         216.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 216 of the Amended Complaint.

         217.    To the extent the allegations of Paragraph 217 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’437 Patent and denies any and

  all remaining allegations of Paragraph 217 of the Amended Complaint.

         218.    To the extent the allegations of Paragraph 218 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’437 Patent and denies any and all remaining allegations of Paragraph 218 of the

  Amended Complaint.

         219.    To the extent the allegations of Paragraph 219 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’437 Patent and denies any and all remaining

  allegations of Paragraph 219 of the Amended Complaint.

         220.    To the extent the allegations of Paragraph 220 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN



                                                   59
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 60 of 149 PageID# 8742




  denies that it infringes or has infringed the ’437 Patent and denies any and all remaining

  allegations of Paragraph 220 of the Amended Complaint.

         221.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 221 of the Amended Complaint.

                                   TENTH CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ’437 Patent)

         222.    PAN denies the allegations of Paragraph 222 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         223.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 223 of the Amended Complaint.

         224.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 224 of the Amended Complaint.

         225.    To the extent the allegations of Paragraph 225 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 225 of the Amended Complaint.

         226.    With respect to the allegations in Paragraph 226 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With

  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 226 of the Amended Complaint.



                                                60
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 61 of 149 PageID# 8743




         227.    To the extent the allegations of Paragraph 227 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 227 of the Amended Complaint.

         228.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 228 of the Amended Complaint.

         229.    To the extent the allegations of Paragraph 229 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’437 Patent and denies any and

  all remaining allegations of Paragraph 229 of the Amended Complaint.

         230.    To the extent the allegations of Paragraph 230 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 230 of the Amended Complaint.

         231.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 231 of the Amended Complaint.

                                ELEVENTH CAUSE OF ACTION

        (Alleged Direct Infringement of the ’266 Patent pursuant to 35 U.S.C. § 271(a))

         232.    PAN denies the allegations of Paragraph 232 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.



                                                  61
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 62 of 149 PageID# 8744




         233.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 233 of the Amended Complaint.

         234.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 234 of the Amended Complaint.

         235.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 235 of the Amended Complaint.

         236.   To the extent the allegations of Paragraph 236 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’266 Patent and denies any and all remaining allegations of

  Paragraph 236 of the Amended Complaint.

         237.   To the extent the allegations of Paragraph 237 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 237 of the Amended Complaint.

         238.   With respect to the allegations in Paragraph 238 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 29 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 238 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 238 of the Amended Complaint, including the

  phrase “’266 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 29 speaks for



                                                62
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 63 of 149 PageID# 8745




  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 238 of the Amended Complaint.

         239.    To the extent the allegations of Paragraph 239 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 239 of the Amended Complaint, including the phrase “’266 Accused

  Products” and the hypothetical language, are unfairly vague, ambiguous, undefined, and/or

  susceptible to multiple different interpretations such that PAN is without knowledge or

  information sufficient to form a belief as to the truth of those allegations, and therefore denies

  each and every allegation in this paragraph.

         240.    With respect to the allegations in Paragraph 240 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 240 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 240 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 18 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 240 of the Amended Complaint.

         241.    With respect to the allegations in Paragraph 241 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 28 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 241 of the Amended



                                                  63
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 64 of 149 PageID# 8746




  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 241 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 28 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 241 of the Amended Complaint.

         242.   With respect to the allegations in Paragraph 242 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 37 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 242 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 242 of the Amended Complaint, including the

  phrase “’266 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 37 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 242 of the Amended Complaint.

         243.   To the extent the allegations of Paragraph 243 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 243 of the Amended Complaint, including the phrase “’266 Accused

  Products” and the hypothetical language, are unfairly vague, ambiguous, undefined, and/or

  susceptible to multiple different interpretations such that PAN is without knowledge or




                                                64
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 65 of 149 PageID# 8747




  information sufficient to form a belief as to the truth of those allegations, and therefore denies

  each and every allegation in this paragraph.

         244.    To the extent the allegations of Paragraph 244 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 244 of the Amended Complaint.

         245.    To the extent the allegations of Paragraph 245 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’266 Patent, denies any and all remaining

  allegations of Paragraph 245 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.

         246.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 246 of the Amended Complaint.

         247.    To the extent the allegations of Paragraph 247 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’266 Patent and denies any and

  all remaining allegations of Paragraph 247 of the Amended Complaint.

         248.    To the extent the allegations of Paragraph 248 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully



                                                   65
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 66 of 149 PageID# 8748




  infringed the ’266 Patent and denies any and all remaining allegations of Paragraph 248 of the

  Amended Complaint.

         249.    To the extent the allegations of Paragraph 249 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’266 Patent and denies any and all remaining

  allegations of Paragraph 249 of the Amended Complaint.

         250.    To the extent the allegations of Paragraph 250 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’266 Patent and denies any and all remaining

  allegations of Paragraph 250 of the Amended Complaint.

         251.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 251 of the Amended Complaint.

                                 TWELFTH CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ’266 Patent)

         252.    PAN denies the allegations of Paragraph 252 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         253.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 253 of the Amended Complaint.

         254.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 254 of the Amended Complaint.
                                                66
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 67 of 149 PageID# 8749




         255.    To the extent the allegations of Paragraph 255 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 255 of the Amended Complaint.

         256.    With respect to the allegations in Paragraph 256 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With

  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 256 of the Amended Complaint.

         257.    To the extent the allegations of Paragraph 257 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 257 of the Amended Complaint.

         258.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 258 of the Amended Complaint.

         259.    To the extent the allegations of Paragraph 259 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’266 Patent and denies any and

  all remaining allegations of Paragraph 259 of the Amended Complaint.

         260.    To the extent the allegations of Paragraph 260 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 260 of the Amended Complaint.




                                                  67
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 68 of 149 PageID# 8750




         261.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 261 of the Amended Complaint.

                               THIRTEENTH CAUSE OF ACTION

        (Alleged Direct Infringement of the ’343 Patent pursuant to 35 U.S.C. § 271(a))

         262.    PAN denies the allegations of Paragraph 262 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         263.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 263 of the Amended Complaint.

         264.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 264 of the Amended Complaint.

         265.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 265 of the Amended Complaint.

         266.    To the extent the allegations of Paragraph 266 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’343 Patent and denies any and all remaining allegations of

  Paragraph 266 of the Amended Complaint.

         267.    To the extent the allegations of Paragraph 267 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 267 of the Amended Complaint.
                                                68
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 69 of 149 PageID# 8751




         268.    With respect to the allegations in Paragraph 268 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 268 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 268 of the Amended Complaint, including the

  phrase “’343 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibits 16 and 18

  speak for themselves. Thus, PAN is without knowledge or information sufficient to form a

  belief as to the truth of the remaining allegations, and therefore, except as expressly admitted

  herein, denies any and all remaining allegations of Paragraph 268 of the Amended Complaint.

         269.    With respect to the allegations in Paragraph 269 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 29 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 269 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 269 of the Amended Complaint, including the

  phrase “’343 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 29 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 269 of the Amended Complaint.

         270.    With respect to the allegations in Paragraph 270 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 41 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 270 of the Amended



                                                 69
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 70 of 149 PageID# 8752




  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 270 of the Amended Complaint, including the

  phrase “’343 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 41 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 270 of the Amended Complaint.

         271.    With respect to the allegations in Paragraph 271 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 42 attached

  to the Amended Complaint and an image that appears to be from Exhibit 29 attached to the

  Amended Complaint.       To the extent the allegations of Paragraph 271 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 271 of the Amended Complaint, including the

  phrase “’343 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibits 42 and 29

  speak for themselves. Thus, PAN is without knowledge or information sufficient to form a

  belief as to the truth of the remaining allegations, and therefore, except as expressly admitted

  herein, denies any and all remaining allegations of Paragraph 271 of the Amended Complaint.

         272.    With respect to the allegations in Paragraph 272 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 38 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 272 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 272 of the Amended Complaint, including the



                                                 70
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 71 of 149 PageID# 8753




  phrase “’343 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 38 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 272 of the Amended Complaint.

         273.    With respect to the allegations in Paragraph 273 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 38 attached

  to the Amended Complaint and an image that appears to be from Exhibit 43 attached to the

  Amended Complaint.       To the extent the allegations of Paragraph 273 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 273 of the Amended Complaint, including the

  phrase “Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibits 38 and 43

  speak for themselves. Thus, PAN is without knowledge or information sufficient to form a

  belief as to the truth of the remaining allegations, and therefore, except as expressly admitted

  herein, denies any and all remaining allegations of Paragraph 273 of the Amended Complaint.

         274.    To the extent the allegations of Paragraph 274 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 274 of the Amended Complaint.

         275.    To the extent the allegations of Paragraph 275 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’343 Patent, denies any and all remaining



                                                  71
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 72 of 149 PageID# 8754




  allegations of Paragraph 275 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.

         276.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 276 of the Amended Complaint.

         277.    To the extent the allegations of Paragraph 277 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’343 Patent and denies any and

  all remaining allegations of Paragraph 277 of the Amended Complaint.

         278.    To the extent the allegations of Paragraph 278 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’343 Patent and denies any and all remaining allegations of Paragraph 278 of the

  Amended Complaint.

         279.    To the extent the allegations of Paragraph 279 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’343 Patent and denies any and all remaining

  allegations of Paragraph 279 of the Amended Complaint.

         280.    To the extent the allegations of Paragraph 280 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN




                                                   72
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 73 of 149 PageID# 8755




  denies that it infringes or has infringed the ’343 Patent and denies any and all remaining

  allegations of Paragraph 280 of the Amended Complaint.

         281.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 281 of the Amended Complaint.

                              FOURTEENTH CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ’343 Patent)

         282.    PAN denies the allegations of Paragraph 282 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         283.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 283 of the Amended Complaint.

         284.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 284 of the Amended Complaint.

         285.    To the extent the allegations of Paragraph 285 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 285 of the Amended Complaint.

         286.    With respect to the allegations in Paragraph 286 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With

  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 286 of the Amended Complaint.



                                                73
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 74 of 149 PageID# 8756




         287.    To the extent the allegations of Paragraph 287 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 287 of the Amended Complaint.

         288.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 288 of the Amended Complaint.

         289.    To the extent the allegations of Paragraph 289 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’343 Patent and denies any and

  all remaining allegations of Paragraph 289 of the Amended Complaint.

         290.    To the extent the allegations of Paragraph 290 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 290 of the Amended Complaint.

         291.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 291 of the Amended Complaint.

                                FIFTEENTH CAUSE OF ACTION

            (Direct Infringement of the ‘380 Patent pursuant to 35 U.S.C. § 271(a))

         292.    PAN denies the allegations of Paragraph 292 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.



                                                  74
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 75 of 149 PageID# 8757




         293.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 293 of the Amended Complaint.

         294.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 294 of the Amended Complaint.

         295.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 295 of the Amended Complaint.

         296.   To the extent the allegations of Paragraph 296 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’380 Patent and denies any and all remaining allegations of

  Paragraph 296 of the Amended Complaint.

         297.   To the extent the allegations of Paragraph 297 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 297 of the Amended Complaint.

         298.   With respect to the allegations in Paragraph 298 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 29 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 298 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 298 of the Amended Complaint, including the

  phrase “’380 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 29 speaks for



                                                75
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 76 of 149 PageID# 8758




  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 298 of the Amended Complaint.

         299.   With respect to the allegations in Paragraph 299 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 299 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 299 of the Amended Complaint, including the

  phrase “’380 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 18 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 299 of the Amended Complaint.

         300.   With respect to the allegations in Paragraph 300 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 29 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 300 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 300 of the Amended Complaint, including the

  phrase “’380 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 29 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 300 of the Amended Complaint.



                                                76
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 77 of 149 PageID# 8759




         301.    With respect to the allegations in Paragraph 301 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 41 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 301 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 301 of the Amended Complaint, including the

  phrase “’380 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 41 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 301 of the Amended Complaint.

         302.    With respect to the allegations in Paragraph 302 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 42 attached

  to the Amended Complaint and an image that appears to be from Exhibit 29 attached to the

  Amended Complaint.       To the extent the allegations of Paragraph 302 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 302 of the Amended Complaint, including the

  phrase “’380 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibits 42 and 29

  speak for themselves. Thus, PAN is without knowledge or information sufficient to form a

  belief as to the truth of the remaining allegations, and therefore, except as expressly admitted

  herein, denies any and all remaining allegations of Paragraph 302 of the Amended Complaint.

         303.    With respect to the allegations in Paragraph 303 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 38 attached



                                                 77
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 78 of 149 PageID# 8760




  to the Amended Complaint. To the extent the allegations of Paragraph 303 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 303 of the Amended Complaint, including the

  phrase “’380 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 38 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 303 of the Amended Complaint.

         304.    With respect to the allegations in Paragraph 304 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 38 attached

  to the Amended Complaint and an image that appears to be from Exhibit 43. To the extent the

  allegations of Paragraph 304 of the Amended Complaint set forth legal conclusions, no

  response is required.   To the extent an answer is required, the remaining allegations of

  Paragraph 304 of the Amended Complaint, including the phrase “Accused Products” and the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibits 38 and 43 speak for themselves. Thus, PAN is

  without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 304 of the Amended Complaint.

         305.    To the extent the allegations of Paragraph 305 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 305 of the Amended Complaint.



                                                  78
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 79 of 149 PageID# 8761




         306.    To the extent the allegations of Paragraph 306 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’380 Patent, denies any and all remaining

  allegations of Paragraph 306 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth here.

         307.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 307 of the Amended Complaint.

         308.    To the extent the allegations of Paragraph 308 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’380 Patent and denies any and

  all remaining allegations of Paragraph 308 of the Amended Complaint.

         309.    To the extent the allegations of Paragraph 309 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’380 Patent and denies any and all remaining allegations of Paragraph 309 of the

  Amended Complaint.

         310.    To the extent the allegations of Paragraph 310 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’380 Patent and denies any and all remaining

  allegations of Paragraph 310 of the Amended Complaint.



                                                   79
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 80 of 149 PageID# 8762




         311.    To the extent the allegations of Paragraph 311 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’380 Patent and denies any and all remaining

  allegations of Paragraph 311 of the Amended Complaint.

         312.    The allegations in this paragraph contain legal conclusions that require no

  answer. To the extent an answer is required, PAN denies each and every allegations of

  Paragraph 312 of the Amended Complaint.

                                SIXTEENTH CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ‘380 Patent)

         313.    PAN denies the allegations of Paragraph 313 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         314.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 314 of the Amended Complaint.

         315.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 315 of the Amended Complaint.

         316.    To the extent the allegations of Paragraph 316 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 316 of the Amended Complaint.

         317.    With respect to the allegations in Paragraph 317 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With



                                                80
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 81 of 149 PageID# 8763




  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 317 of the Amended Complaint.

         318.    To the extent the allegations of Paragraph 318 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 318 of the Amended Complaint.

         319.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 319 of the Amended Complaint.

         320.    To the extent the allegations of Paragraph 320 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’380 Patent and denies any and

  all remaining allegations of Paragraph 320 of the Amended Complaint.

         321.    To the extent the allegations of Paragraph 321 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 321 of the Amended Complaint.

         322.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 322 of the Amended Complaint.




                                                  81
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 82 of 149 PageID# 8764




                              SEVENTEENTH CAUSE OF ACTION

        (Alleged Direct Infringement of the ‘899 Patent pursuant to 35 U.S.C. § 271(a))

         323.    PAN denies the allegations of Paragraph 323 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         324.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 324 of the Amended Complaint.

         325.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 325 of the Amended Complaint.

         326.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 326 of the Amended Complaint.

         327.    To the extent the allegations of Paragraph 327 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’899 Patent and denies any and all remaining allegations of

  Paragraph 327 of the Amended Complaint.

         328.    To the extent the allegations of Paragraph 328 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 328 of the Amended Complaint.

         329.    With respect to the allegations in Paragraph 329 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 23 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 329 of the Amended
                                                82
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 83 of 149 PageID# 8765




  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 329 of the Amended Complaint, including the

  phrase “’899 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 23 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 329 of the Amended Complaint.

         330.    To the extent the allegations of Paragraph 330 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 330 of the Amended Complaint, including the phrase “’899 Accused

  Products” and the hypothetical language, are unfairly vague, ambiguous, undefined, and/or

  susceptible to multiple different interpretations such that PAN is without knowledge or

  information sufficient to form a belief as to the truth of those allegations, and therefore denies

  each and every allegation in this paragraph.

         331.    To the extent the allegations of Paragraph 331 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 331 of the Amended Complaint.

         332.    To the extent the allegations of Paragraph 332 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’899 Patent, denies any and all remaining

  allegations of Paragraph 332 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.



                                                   83
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 84 of 149 PageID# 8766




         333.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 333 of the Amended Complaint.

         334.    To the extent the allegations of Paragraph 334 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’899 Patent and denies any and

  all remaining allegations of Paragraph 334 of the Amended Complaint.

         335.    To the extent the allegations of Paragraph 335 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’899 Patent and denies any and all remaining allegations of Paragraph 335 of the

  Amended Complaint.

         336.    To the extent the allegations of Paragraph 336 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’899 Patent and denies any and all remaining

  allegations of Paragraph 336 of the Amended Complaint.

         337.    To the extent the allegations of Paragraph 337 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’899 Patent and denies any and all remaining

  allegations of Paragraph 337 of the Amended Complaint.




                                                  84
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 85 of 149 PageID# 8767




         338.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 338 of the Amended Complaint.

                               EIGHTEENTH CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ‘899 Patent)

         339.    PAN denies the allegations of Paragraph 339 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         340.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 340 of the Amended Complaint.

         341.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 341 of the Amended Complaint.

         342.    To the extent the allegations of Paragraph 342 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 342 of the Amended Complaint.

         343.    With respect to the allegations in Paragraph 343 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With

  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 343 of the Amended Complaint.

         344.    To the extent the allegations of Paragraph 344 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 344 of the Amended Complaint.
                                                85
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 86 of 149 PageID# 8768




         345.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 345 of the Amended Complaint.

         346.    To the extent the allegations of Paragraph 346 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’899 Patent and denies any and

  all remaining allegations of Paragraph 346 of the Amended Complaint.

         347.    To the extent the allegations of Paragraph 347 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 347 of the Amended Complaint.

         348.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 348 of the Amended Complaint.

                               NINETEENTH CAUSE OF ACTION

        (Alleged Direct Infringement of the ’906 Patent pursuant to 35 U.S.C. § 271(a))

         349.    PAN denies the allegations of Paragraph 349 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         350.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 350 of the Amended Complaint.



                                                  86
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 87 of 149 PageID# 8769




         351.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 351 of the Amended Complaint.

         352.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 352 of the Amended Complaint.

         353.    To the extent the allegations of Paragraph 353 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’906 Patent and denies any and all remaining allegations of

  Paragraph 353 of the Amended Complaint.

         354.    To the extent the allegations of Paragraph 354 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 354 of the Amended Complaint.

         355.    With respect to the allegations in Paragraph 355 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from the video link

  referenced in the paragraph. To the extent the allegations of Paragraph 355 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 355 of the Amended Complaint, including the

  phrase “’906 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and the video referenced in

  the paragraph speaks for itself. Thus, PAN is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations, and therefore, except as expressly




                                                 87
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 88 of 149 PageID# 8770




  admitted herein, denies any and all remaining allegations of Paragraph 355 of the Amended

  Complaint.

         356.   To the extent the allegations of Paragraph 356 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 356 of the Amended Complaint, including the hypothetical language,

  are unfairly vague, ambiguous, undefined, and/or susceptible to multiple different

  interpretations. Thus, PAN is without knowledge or information sufficient to form a belief as

  to the truth of the remaining allegations, and therefore, except as expressly admitted herein,

  denies any and all remaining allegations of Paragraph 356 of the Amended Complaint.

         357.   With respect to the allegations in Paragraph 357 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from the video link

  referenced in the Amended Complaint. To the extent the allegations of Paragraph 357 of the

  Amended Complaint set forth legal conclusions, no response is required. To the extent an

  answer is required, the remaining allegations of Paragraph 357 of the Amended Complaint,

  including the phrase “’906 Accused Products” and the hypothetical language, are unfairly

  vague, ambiguous, undefined, and/or susceptible to multiple different interpretations, and the

  video referenced in the paragraph speaks for itself. Thus, PAN is without knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations, and

  therefore, except as expressly admitted herein, denies any and all remaining allegations of

  Paragraph 357 of the Amended Complaint.

         358.   With respect to the allegations in Paragraph 358 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from the video referenced

  in the paragraph. To the extent the allegations of Paragraph 358 of the Amended Complaint set



                                                88
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 89 of 149 PageID# 8771




  forth legal conclusions, no response is required. To the extent an answer is required, the

  remaining allegations of Paragraph 358 of the Amended Complaint, including the phrase “’906

  Accused Products” and the hypothetical language, are unfairly vague, ambiguous, undefined,

  and/or susceptible to multiple different interpretations, and video referenced in the paragraph

  speaks for itself. Thus, PAN is without knowledge or information sufficient to form a belief as

  to the truth of the remaining allegations, and therefore, except as expressly admitted herein,

  denies any and all remaining allegations of Paragraph 358 of the Amended Complaint.

         359.    To the extent the allegations of Paragraph 359 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 359 of the Amended Complaint, including the hypothetical language,

  are unfairly vague, ambiguous, undefined, and/or susceptible to multiple different

  interpretations. Thus, PAN is without knowledge or information sufficient to form a belief as

  to the truth of the remaining allegations, and therefore, except as expressly admitted herein,

  denies any and all remaining allegations of Paragraph 359 of the Amended Complaint.

         360.    To the extent the allegations of Paragraph 360 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 360 of the Amended Complaint.

         361.    To the extent the allegations of Paragraph 361 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’906 Patent, denies any and all remaining

  allegations of Paragraph 361 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.



                                                   89
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 90 of 149 PageID# 8772




         362.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 362 of the Amended Complaint.

         363.    To the extent the allegations of Paragraph 363 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’906 Patent and denies any and

  all remaining allegations of Paragraph 363 of the Amended Complaint.

         364.    To the extent the allegations of Paragraph 364 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’906 Patent and denies any and all remaining allegations of Paragraph 364 of the

  Amended Complaint.

         365.    To the extent the allegations of Paragraph 365 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’906 Patent and denies any and all remaining

  allegations of Paragraph 365 of the Amended Complaint.

         366.    To the extent the allegations of Paragraph 366 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’906 Patent and denies any and all remaining

  allegations of Paragraph 366 of the Amended Complaint.




                                                  90
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 91 of 149 PageID# 8773




         367.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 367 of the Amended Complaint.

                               TWENTIETH CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ‘906 Patent)

         368.    PAN denies the allegations of Paragraph 368 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         369.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 369 of the Amended Complaint.

         370.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 370 of the Amended Complaint.

         371.    To the extent the allegations of Paragraph 371 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 371 of the Amended Complaint.

         372.    With respect to the allegations in Paragraph 372 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With

  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 372 of the Amended Complaint.

         373.    To the extent the allegations of Paragraph 373 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 373 of the Amended Complaint.
                                                91
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 92 of 149 PageID# 8774




         374.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 374 of the Amended Complaint.

         375.    To the extent the allegations of Paragraph 375 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’906 Patent and denies any and

  all remaining allegations of Paragraph 375 of the Amended Complaint.

         376.    To the extent the allegations of Paragraph 376 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 376 of the Amended Complaint.

         377.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 377 of the Amended Complaint.

                             TWENTY-FIRST CAUSE OF ACTION

        (Alleged Direct Infringement of the ‘246 Patent pursuant to 35 U.S.C. § 271(a)

         378.    PAN denies the allegations of Paragraph 378 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         379.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 379 of the Amended Complaint.



                                                  92
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 93 of 149 PageID# 8775




         380.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 380 of the Amended Complaint.

         381.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 381 of the Amended Complaint.

         382.    To the extent the allegations of Paragraph 382 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’246 Patent and denies any and all remaining allegations of

  Paragraph 382 of the Amended Complaint.

         383.    To the extent the allegations of Paragraph 383 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 383 of the Amended Complaint.

         384.    With respect to the allegations in Paragraph 384 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 29 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 384 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the allegations of Paragraph 384 of the Amended Complaint, including the phrase

  “’246 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations such that PAN is without

  knowledge or information sufficient to form a belief as to the truth of those allegations, and

  therefore denies each and every allegation in this paragraph.




                                                  93
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 94 of 149 PageID# 8776




         385.   With respect to the allegations in Paragraph 385 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 385 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 385 of the Amended Complaint, including the

  phrase “’246 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 18 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 385 of the Amended Complaint.

         386.   With respect to the allegations in Paragraph 386 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 28 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 386 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 386 of the Amended Complaint, including the

  hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

  multiple different interpretations, and Exhibit 28 speaks for itself. Thus, PAN is without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations, and therefore, except as expressly admitted herein, denies any and all remaining

  allegations of Paragraph 386 of the Amended Complaint.

         387.   With respect to the allegations in Paragraph 387 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 37 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 387 of the Amended



                                                94
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 95 of 149 PageID# 8777




  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 387 of the Amended Complaint, including the

  phrase “’246 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 37 speaks for

  itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

  any and all remaining allegations of Paragraph 387 of the Amended Complaint.

         388.    To the extent the allegations of Paragraph 388 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 388 of the Amended Complaint, including the phrase “’246 Accused

  Products” and the hypothetical language, are unfairly vague, ambiguous, undefined, and/or

  susceptible to multiple different interpretations such that PAN is without knowledge or

  information sufficient to form a belief as to the truth of those allegations, and therefore denies

  each and every allegation in this paragraph.

         389.    To the extent the allegations of Paragraph 389 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, the

  allegations of Paragraph 389 of the Amended Complaint, including the phrase “’246 Accused

  Products” and the hypothetical language, are unfairly vague, ambiguous, undefined, and/or

  susceptible to multiple different interpretations such that PAN is without knowledge or

  information sufficient to form a belief as to the truth of those allegations, and therefore denies

  each and every allegation in this paragraph.

         390.    To the extent the allegations of Paragraph 390 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN



                                                  95
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 96 of 149 PageID# 8778




  denies that it has engaged in unlawful activities and denies any and all remaining allegations of

  Paragraph 390 of the Amended Complaint.

         391.    To the extent the allegations of Paragraph 391 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it has willfully or otherwise infringed the ’246 Patent, denies any and all remaining

  allegations of Paragraph 391 of the Amended Complaint, and incorporates by reference its

  responses to Paragraphs 65-77 as if fully set forth herein.

         392.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 392 of the Amended Complaint.

         393.    To the extent the allegations of Paragraph 393 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it willfully infringes or has willfully infringed the ’246 Patent and denies any and

  all remaining allegations of Paragraph 393 of the Amended Complaint.

         394.    To the extent the allegations of Paragraph 394 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

  without knowledge or information sufficient to form a belief as to the truth of such allegations,

  and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

  infringed the ’246 Patent and denies any and all remaining allegations of Paragraph 394 of the

  Amended Complaint.

         395.    To the extent the allegations of Paragraph 395 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN



                                                   96
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 97 of 149 PageID# 8779




  denies that it infringes or has infringed the ’246 Patent and denies any and all remaining

  allegations of Paragraph 395 of the Amended Complaint.

         396.    To the extent the allegations of Paragraph 396 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes or has infringed the ’246 Patent and denies any and all remaining

  allegations of Paragraph 396 of the Amended Complaint.

         397.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 397 of the Amended Complaint.

                            TWENTY-SECOND CAUSE OF ACTION

                        (Alleged Indirect Infringement of the ‘246 Patent)

         398.    PAN denies the allegations of Paragraph 398 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.

         399.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 399 of the Amended Complaint.

         400.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 400 of the Amended Complaint.

         401.    To the extent the allegations of Paragraph 401 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 401 of the Amended Complaint.



                                                97
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 98 of 149 PageID# 8780




         402.    With respect to the allegations in Paragraph 402 of the Amended Complaint,

  PAN admits that it maintains a technical documentation portal called “TechDocs.” With

  respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

  and all remaining allegations of Paragraph 402 of the Amended Complaint.

         403.    To the extent the allegations of Paragraph 403 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies any and all allegations of Paragraph 403 of the Amended Complaint.

         404.    The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 404 of the Amended Complaint.

         405.    To the extent the allegations of Paragraph 405 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it indirectly infringes or has indirectly infringed the ’246 Patent and denies any and

  all remaining allegations of Paragraph 405 of the Amended Complaint.

         406.    To the extent the allegations of Paragraph 406 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  specifically denies that it commits or has committed acts of patent infringement; PAN lacks

  knowledge and information as to what Centripetal is informed and believes; and PAN denies

  each and every remaining allegation of Paragraph 406 of the Amended Complaint.

                             TWENTY-THIRD CAUSE OF ACTION

        (Alleged Direct Infringement of the ‘413 Patent pursuant to 35 U.S.C. § 271(a))

         407.    PAN denies the allegations of Paragraph 407 of the Amended Complaint and

  restates and incorporates by reference all of its statements set forth above in the preceding

  paragraphs as if fully set forth herein.
                                                  98
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 99 of 149 PageID# 8781




         408.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 408 of the Amended Complaint.

         409.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 409 of the Amended Complaint.

         410.   The allegations in this paragraph contain legal conclusions that require no

  answer.   To the extent an answer is required, PAN denies each and every allegation of

  Paragraph 410 of the Amended Complaint.

         411.   To the extent the allegations of Paragraph 411 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies that it infringes the ’413 Patent and denies any and all remaining allegations of

  Paragraph 411 of the Amended Complaint.

         412.   To the extent the allegations of Paragraph 412 of the Amended Complaint set

  forth legal conclusions, no response is required. To the extent an answer is required, PAN

  denies each and every allegation of Paragraph 412 of the Amended Complaint.

         413.   With respect to the allegations in Paragraph 413 of the Amended Complaint,

  PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

  to the Amended Complaint. To the extent the allegations of Paragraph 413 of the Amended

  Complaint set forth legal conclusions, no response is required. To the extent an answer is

  required, the remaining allegations of Paragraph 413 of the Amended Complaint, including the

  phrase “’413 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

  undefined, and/or susceptible to multiple different interpretations, and Exhibit 18 speaks for



                                                99
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 100 of 149 PageID# 8782




   itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

   truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

   any and all remaining allegations of Paragraph 413 of the Amended Complaint.

          414.   With respect to the allegations in Paragraph 414 of the Amended Complaint,

   PAN admits that the paragraph includes an image that appears to be from Exhibit 23 attached

   to the Amended Complaint. To the extent the allegations of Paragraph 414 of the Amended

   Complaint set forth legal conclusions, no response is required. To the extent an answer is

   required, the remaining allegations of Paragraph 414 of the Amended Complaint, including the

   hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

   multiple different interpretations, and Exhibit 23 speaks for itself. Thus, PAN is without

   knowledge or information sufficient to form a belief as to the truth of the remaining

   allegations, and therefore, except as expressly admitted herein, denies any and all remaining

   allegations of Paragraph 414 of the Amended Complaint.

          415.   With respect to the allegations in Paragraph 415 of the Amended Complaint,

   PAN admits that the paragraph includes an image that appears to be from Exhibit 26 attached

   to the Amended Complaint. To the extent the allegations of Paragraph 415 of the Amended

   Complaint set forth legal conclusions, no response is required. To the extent an answer is

   required, the remaining allegations of Paragraph 415 of the Amended Complaint, including the

   hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

   multiple different interpretations, and Exhibit 26 speaks for itself. Thus, PAN is without

   knowledge or information sufficient to form a belief as to the truth of the remaining

   allegations, and therefore, except as expressly admitted herein, denies any and all remaining

   allegations of Paragraph 415 of the Amended Complaint.



                                                 100
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 101 of 149 PageID# 8783




          416.   With respect to the allegations in Paragraph 416 of the Amended Complaint,

   PAN admits that the paragraph includes an image that appears to be from Exhibit 29 attached

   to the Amended Complaint. To the extent the allegations of Paragraph 416 of the Amended

   Complaint set forth legal conclusions, no response is required. To the extent an answer is

   required, the remaining allegations of Paragraph 416 of the Amended Complaint, including the

   hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

   multiple different interpretations, and Exhibit 29 speaks for itself. Thus, PAN is without

   knowledge or information sufficient to form a belief as to the truth of the remaining

   allegations, and therefore, except as expressly admitted herein, denies any and all remaining

   allegations of Paragraph 416 of the Amended Complaint.

          417.   With respect to the allegations in Paragraph 417 of the Amended Complaint,

   PAN admits that the paragraph includes an image that appears to be from Exhibit 30 attached

   to the Amended Complaint. To the extent the allegations of Paragraph 417 of the Amended

   Complaint set forth legal conclusions, no response is required. To the extent an answer is

   required, the remaining allegations of Paragraph 417 of the Amended Complaint, including the

   phrase “’413 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

   undefined, and/or susceptible to multiple different interpretations, and Exhibit 30 speaks for

   itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

   truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

   any and all remaining allegations of Paragraph 417 of the Amended Complaint.

          418.   To the extent the allegations of Paragraph 418 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, the

   allegations of Paragraph 418 of the Amended Complaint, including the phrase “’413 Accused



                                                 101
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 102 of 149 PageID# 8784




   Products” and the hypothetical language, are unfairly vague, ambiguous, undefined, and/or

   susceptible to multiple different interpretations such that PAN is without knowledge or

   information sufficient to form a belief as to the truth of those allegations, and therefore denies

   each and every allegation in this paragraph.

          419.    To the extent the allegations of Paragraph 419 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it has engaged in unlawful activities and denies any and all remaining allegations of

   Paragraph 419 of the Amended Complaint.

          420.    To the extent the allegations of Paragraph 420 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it has willfully or otherwise infringed the ’413 Patent, denies any and all remaining

   allegations of Paragraph 420 of the Amended Complaint, and incorporates by reference its

   responses to Paragraphs 65-77 as if fully set forth herein.

          421.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 421 of the Amended Complaint.

          422.    To the extent the allegations of Paragraph 422 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it willfully infringes or has willfully infringed the ’413 Patent and denies any and

   all remaining allegations of Paragraph 422 of the Amended Complaint.

          423.    To the extent the allegations of Paragraph 423 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   lacks knowledge and information as to what Centripetal is informed and believes and, thus, is



                                                   102
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 103 of 149 PageID# 8785




   without knowledge or information sufficient to form a belief as to the truth of such allegations,

   and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

   infringed the ’413 Patent and denies any and all remaining allegations of Paragraph 423 of the

   Amended Complaint.

          424.    To the extent the allegations of Paragraph 424 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it infringes or has infringed the ’413 Patent and denies any and all remaining

   allegations of Paragraph 424 of the Amended Complaint.

          425.    To the extent the allegations of Paragraph 425 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it infringes or has infringed the ’413 Patent and denies any and all remaining

   allegations of Paragraph 425 of the Amended Complaint.

          426.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 426 of the Amended Complaint.

                             TWENTY-FOURTH CAUSE OF ACTION

                         (Alleged Indirect Infringement of the ’413 Patent)

          427.    PAN denies the allegations of Paragraph 427 of the Amended Complaint and

   restates and incorporates by reference all of its statements set forth above in the preceding

   paragraphs as if fully set forth herein.

          428.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 428 of the Amended Complaint.



                                                  103
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 104 of 149 PageID# 8786




          429.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 429 of the Amended Complaint.

          430.    To the extent the allegations of Paragraph 430 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies any and all allegations of Paragraph 430 of the Amended Complaint.

          431.    With respect to the allegations in Paragraph 431 of the Amended Complaint,

   PAN admits that it maintains a technical documentation portal called “TechDocs.” With

   respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

   and all remaining allegations of Paragraph 431 of the Amended Complaint.

          432.    To the extent the allegations of Paragraph 432 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies any and all allegations of Paragraph 432 of the Amended Complaint.

          433.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 433 of the Amended Complaint.

          434.    To the extent the allegations of Paragraph 434 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it indirectly infringes or has indirectly infringed the ’413 Patent and denies any and

   all remaining allegations of Paragraph 434 of the Amended Complaint.

          435.    To the extent the allegations of Paragraph 435 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   specifically denies that it commits or has committed acts of patent infringement; PAN lacks



                                                   104
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 105 of 149 PageID# 8787




   knowledge and information as to what Centripetal is informed and believes; and PAN denies

   each and every remaining allegation of Paragraph 435 of the Amended Complaint.

          436.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 436 of the Amended Complaint.

                              TWENTY-FIFTH CAUSE OF ACTION

         (Alleged Direct Infringement of the ‘797 Patent pursuant to 35 U.S.C. § 271(a))

          437.    PAN denies the allegations of Paragraph 437 of the Amended Complaint and

   restates and incorporates by reference all of its statements set forth above in the preceding

   paragraphs as if fully set forth herein.

          438.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 438 of the Amended Complaint.

          439.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 439 of the Amended Complaint.

          440.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 440 of the Amended Complaint.

          441.    To the extent the allegations of Paragraph 441 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it infringes the ’797 Patent and denies any and all remaining allegations of

   Paragraph 441 of the Amended Complaint.



                                                105
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 106 of 149 PageID# 8788




          442.    To the extent the allegations of Paragraph 442 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies each and every allegation of Paragraph 442 of the Amended Complaint.

          443.    With respect to the allegations in Paragraph 443 of the Amended Complaint,

   PAN admits that the paragraph includes an image that appears to be from Exhibit 18 attached

   to the Amended Complaint. To the extent the allegations of Paragraph 443 of the Amended

   Complaint set forth legal conclusions, no response is required. To the extent an answer is

   required, the remaining allegations of Paragraph 443 of the Amended Complaint, including the

   phrase “’797 Accused Products” and the hypothetical language, are unfairly vague, ambiguous,

   undefined, and/or susceptible to multiple different interpretations, and Exhibit 18 speaks for

   itself. Thus, PAN is without knowledge or information sufficient to form a belief as to the

   truth of the remaining allegations, and therefore, except as expressly admitted herein, denies

   any and all remaining allegations of Paragraph 443 of the Amended Complaint.

          444.    With respect to the allegations in Paragraph 444 of the Amended Complaint,

   PAN admits that the paragraph includes an image that appears to be from Exhibit 32 attached

   to the Amended Complaint and that the paragraph includes quoted phrases that appear to be

   from Exhibit 32. To the extent the allegations of Paragraph 444 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, the

   remaining allegations of Paragraph 444 of the Amended Complaint are unfairly vague,

   ambiguous, undefined, and/or susceptible to multiple different interpretations, and Exhibits 32-

   33 speak for themselves. Thus, PAN is without knowledge or information sufficient to form a

   belief as to the truth of the remaining allegations, and therefore, except as expressly admitted

   herein, denies any and all remaining allegations of Paragraph 444 of the Amended Complaint.



                                                  106
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 107 of 149 PageID# 8789




          445.    With respect to the allegations in Paragraph 445 of the Amended Complaint,

   PAN admits that the paragraph includes an image that appears to be from Exhibit 34 attached

   to the Amended Complaint. To the extent the allegations of Paragraph 445 of the Amended

   Complaint set forth legal conclusions, no response is required. To the extent an answer is

   required, the remaining allegations of Paragraph 445 of the Amended Complaint, including the

   hypothetical language, are unfairly vague, ambiguous, undefined, and/or susceptible to

   multiple different interpretations, and Exhibit 34 speaks for itself. Thus, PAN is without

   knowledge or information sufficient to form a belief as to the truth of the remaining

   allegations, and therefore, except as expressly admitted herein, denies any and all remaining

   allegations of Paragraph 445 of the Amended Complaint.

          446.    With respect to the allegations in Paragraph 446 of the Amended Complaint,

   PAN admits that the phrases “monitors internal traffic as well as outbound traffic from clients

   and servers to the internet” and “frequency of connections” appear to be from Exhibit 35 of the

   Amended Complaint and that the phrase “10 KB or more were sent encoded in subdomain

   names during a 10-minute window” and the phrase “over time” appear to be from Exhibit 44.

   To the extent the allegations of Paragraph 446 of the Amended Complaint set forth legal

   conclusions, no response is required. To the extent an answer is required, the remaining

   allegations of Paragraph 446 of the Amended Complaint, including the phrase “’797 Accused

   Products” and the hypothetical language, are unfairly vague, ambiguous, undefined, and/or

   susceptible to multiple different interpretations, and Exhibits 35 and 44 speak for themselves.

   Thus, PAN is without knowledge or information sufficient to form a belief as to the truth of the

   remaining allegations, and therefore, except as expressly admitted herein, denies any and all

   remaining allegations of Paragraph 446 of the Amended Complaint.



                                                  107
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 108 of 149 PageID# 8790




          447.    To the extent the allegations of Paragraph 447 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   admits that the paragraph includes quoted phrases that appear to be from Exhibit 36 attached to

   the Amended Complaint.       The remaining allegations of Paragraph 447 of the Amended

   Complaint, including the phrase “’797 Accused Products” and the hypothetical language, are

   unfairly vague, ambiguous, undefined, and/or susceptible to multiple different interpretations,

   and Exhibit 36 speaks for itself. Thus, PAN is without knowledge or information sufficient to

   form a belief as to the truth of the remaining allegations, and therefore, except as expressly

   admitted herein, denies any and all remaining allegations of Paragraph 447 of the Amended

   Complaint.

          448.    To the extent the allegations of Paragraph 448 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, the

   remaining allegations of Paragraph 448 of the Amended Complaint, including the phrase “’797

   Accused Products” and the hypothetical language, are unfairly vague, ambiguous, undefined,

   and/or susceptible to multiple different interpretations, and Exhibit 36 speaks for itself. Thus,

   PAN is without knowledge or information sufficient to form a belief as to the truth of the

   remaining allegations, and therefore, except as expressly admitted herein, denies any and all

   remaining allegations of Paragraph 448 of the Amended Complaint.

          449.    To the extent the allegations of Paragraph 449 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   admits that the paragraph includes quoted phrases that appear to be from Exhibit 45 attached to

   the Amended Complaint.       The remaining allegations of Paragraph 449 of the Amended

   Complaint, including the phrase “’797 Accused Products” and the hypothetical language, are



                                                  108
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 109 of 149 PageID# 8791




   unfairly vague, ambiguous, undefined, and/or susceptible to multiple different interpretations,

   and Exhibits 36 and 45 speak for themselves. Thus, PAN is without knowledge or information

   sufficient to form a belief as to the truth of the remaining allegations, and therefore, except as

   expressly admitted herein, denies any and all remaining allegations of Paragraph 449 of the

   Amended Complaint.

          450.    To the extent the allegations of Paragraph 450 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   admits that the paragraph includes quoted phrases that appear to be from Exhibit 36 attached to

   the Amended Complaint.        The remaining allegations of Paragraph 450 of the Amended

   Complaint, including the phrase “’797 Accused Products” and the hypothetical language, are

   unfairly vague, ambiguous, undefined, and/or susceptible to multiple different interpretations,

   and Exhibits 36 and 35 speak for themselves. Thus, PAN is without knowledge or information

   sufficient to form a belief as to the truth of the remaining allegations, and therefore, except as

   expressly admitted herein, denies any and all remaining allegations of Paragraph 450 of the

   Amended Complaint.

          451.    To the extent the allegations of Paragraph 451 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it has engaged in unlawful activities and denies any and all remaining allegations of

   Paragraph 451 of the Amended Complaint.

          452.    To the extent the allegations of Paragraph 452 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it has willfully or otherwise infringed the ’797 Patent, denies any and all remaining




                                                   109
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 110 of 149 PageID# 8792




   allegations of Paragraph 452 of the Amended Complaint, and incorporates by reference its

   responses to Paragraphs 65-77 as if fully set forth herein.

          453.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 453 of the Amended Complaint.

          454.    To the extent the allegations of Paragraph 454 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it willfully infringes or has willfully infringed the ’797 Patent and denies any and

   all remaining allegations of Paragraph 454 of the Amended Complaint.

          455.    To the extent the allegations of Paragraph 455 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   lacks knowledge and information as to what Centripetal is informed and believes and, thus, is

   without knowledge or information sufficient to form a belief as to the truth of such allegations,

   and therefore denies such allegations. PAN denies that it willfully infringes or has willfully

   infringed the ’797 Patent and denies any and all remaining allegations of Paragraph 455 of the

   Amended Complaint.

          456.    To the extent the allegations of Paragraph 456 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it infringes or has infringed the ’797 Patent and denies any and all remaining

   allegations of Paragraph 456 of the Amended Complaint.

          457.    To the extent the allegations of Paragraph 457 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN




                                                   110
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 111 of 149 PageID# 8793




   denies that it infringes or has infringed the ’797 Patent and denies any and all remaining

   allegations of Paragraph 457 of the Amended Complaint.

          458.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 458 of the Amended Complaint.

                              TWENTY-SIXTH CAUSE OF ACTION

                         (Alleged Indirect Infringement of the ’797 Patent)

          459.    PAN denies the allegations of Paragraph 459 of the Amended Complaint and

   restates and incorporates by reference all of its statements set forth above in the preceding

   paragraphs as if fully set forth herein.

          460.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 460 of the Amended Complaint.

          461.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 461 of the Amended Complaint.

          462.    To the extent the allegations of Paragraph 462 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies any and all allegations of Paragraph 462 of the Amended Complaint.

          463.    With respect to the allegations in Paragraph 463 of the Amended Complaint,

   PAN admits that it maintains a technical documentation portal called “TechDocs.” With

   respect to Exhibit 31 of the Amended Complaint, the exhibit speaks for itself. PAN denies any

   and all remaining allegations of Paragraph 463 of the Amended Complaint.



                                                 111
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 112 of 149 PageID# 8794




          464.    To the extent the allegations of Paragraph 464 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies any and all allegations of Paragraph 464 of the Amended Complaint.

          465.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 465 of the Amended Complaint.

          466.    To the extent the allegations of Paragraph 466 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   denies that it indirectly infringes or has indirectly infringed the ’797 Patent and denies any and

   all remaining allegations of Paragraph 466 of the Amended Complaint.

          467.    To the extent the allegations of Paragraph 467 of the Amended Complaint set

   forth legal conclusions, no response is required. To the extent an answer is required, PAN

   specifically denies that it commits or has committed acts of patent infringement; PAN lacks

   knowledge and information as to what Centripetal is informed and believes; and PAN denies

   each and every remaining allegation of Paragraph 467 of the Amended Complaint.

          468.    The allegations in this paragraph contain legal conclusions that require no

   answer.   To the extent an answer is required, PAN denies each and every allegation of

   Paragraph 468 of the Amended Complaint.


                                      PRAYER FOR RELIEF

          PAN denies that Centripetal is entitled to the relief requested or to any other relief.

          PAN further denies all allegations of Centripetal’s Amended Complaint not specifically

   admitted above.




                                                   112
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 113 of 149 PageID# 8795




                                      SEPARATE DEFENSES

          Subject to the responses above, PAN, without waiver, limitation, or prejudice, alleges

   and asserts the following defenses in response to the allegations, undertaking the burden of

   proof only as to those defenses deemed affirmative defenses by law, regardless of how such

   defenses are denominated herein. PAN does not agree or concede that it bears the burden of

   proof or the burden of persuasion on any of these issues, whether in whole or in part. In

   addition, PAN specifically reserves all rights to allege additional defenses that become known

   through the course of discovery.       For its additional defenses to Centripetal’s Amended

   Complaint, PAN alleges as follows and incorporates by reference as if fully set forth herein its

   responses to Paragraphs 1-468 of the Amended Complaint:

                                          FIRST DEFENSE

                                 (Failure to State a Claim for Relief)

          469.    The Amended Complaint fails to plead a plausible claim upon which relief may

   be granted with respect to the Asserted Patents and/or fails to plead factual allegations with the

   sufficiency and particularity required to state a plausible claim. For example, see Dkt. Nos. 42-

   43, Motion to Dismiss and Accompanying Memorandum In Support.

                                         SECOND DEFENSE

                                         (Non-Infringement)

          470.    PAN does not infringe and has not infringed, actively induced infringement, or

   contributed to the infringement of any valid and/or enforceable claim of the Asserted Patents

   either literally or under the doctrine of equivalents, and is not liable for any infringement of the

   Asserted Patents. For example, Centripetal fails to link each element of the asserted claims to

   any individual accused product or combination of products and fails to specify any specific



                                                    113
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 114 of 149 PageID# 8796




   product release or configuration of product(s) that allegedly infringes the Asserted Patents. See

   Dkt. Nos. 42-43, Motion to Dismiss and Accompanying Memorandum In Support.

                                         THIRD DEFENSE

                                             (Invalidity)

          471.     The asserted claims of the Asserted Patents are invalid for failure to comply

   with the conditions of patentability, including but not limited to 35 U.S.C. §§ 101, 102, 103,

   and 112, the non-statutory doctrine of double patenting, and the rules, regulations, and laws

   pertaining thereto. For example, see Dkt. Nos. 42-43, Motion to Dismiss and Accompanying

   Memorandum In Support, and the following: IPR2021-001147; IPR2021-01148; IPR2021-

   01149; IPR2021-01150; IPR2021-01151; IPR2021-01152; IPR2021-01153; IPR2021-01154;

   IPR2021-01155; IPR2021-01156; IPR2021-01157; IPR2021-01158; and IPR2021-01270.

                                       FOURTH DEFENSE

                                  (Prosecution History Estoppel)

          472.     Centripetal is estopped from asserting any interpretation of any valid and

   enforceable claim of the Asserted Patents to cover any product or service of PAN and

   Centripetal’s claims are barred, in whole or in part, due to prosecution history estoppel and/or

   disclaimer, including statements, arguments, assertions, representations, and admissions made

   by or on behalf of the applicant(s) and/or assignee(s) for the Asserted Patents during

   prosecution and/or reexaminations of the Asserted Patents and/or any related patents or patent

   applications.




                                                  114
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 115 of 149 PageID# 8797




                                         FIFTH DEFENSE

                                        (Collateral Estoppel)

          473.    Centripetal’s claims against PAN with respect to one or more of the Asserted

   Patents are barred by the doctrine of collateral estoppel as a result of the following prior

   actions involving related patents in which the same or similar issues were fully and fairly tried

   and adversely resolved against Centripetal: Centripetal Networks, Inc. v. Cisco Systems, Inc.,

   847 Fed. Appx. 881 (Fed. Cir. 2021) (affirming the PTAB’s determination in IPR2018-01760);

   Centripetal Networks, Inc. v. Cisco Systems, Inc., 847 Fed. Appx. 869 (Fed. Cir. 2021)

   (affirming the PTAB’s determination in IPR2018-01436 and IPR2018-01437); Centripetal

   Networks, Inc. v. Cisco Systems, Inc., 847 Fed. Appx. 927 (Fed. Cir. 2021) (affirming the

   PTAB’s determination in IPR2018-01386 and IPR2018-01512); Centripetal Networks, Inc. v.

   Cisco Systems, Inc., 847 Fed. Appx. 928 (Fed. Cir. 2021) (affirming the PTAB’s determination

   in IPR2018-01454); Centripetal Networks, Inc. v. Cisco Systems, Inc., 847 Fed. Appx. 929

   (Fed. Cir. 2021) (affirming the PTAB’s determination in IPR2018-01443, IPR2018-01444, and

   IPR2018-01513).

                                         SIXTH DEFENSE

                                         (Government Sales)

          474.    To the extent that Centripetal is accusing PAN products or services that are

   manufactured, provided or used by or for the government of the United States of America,

   there is no jurisdiction over such claims outside of the U.S. Court of Federal Claims such that

   Centripetal’s claims against PAN with respect to such products or services are barred, in whole

   or in part, pursuant to 28 U.S.C. § 1498(a).




                                                  115
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 116 of 149 PageID# 8798




                                        SEVENTH DEFENSE

                           (Unenforceability of the ‘437 and ‘343 patnts)

          475.    The ’437 and ’343 patents are unenforceable because they were procured

   through inequitable conduct before the USPTO.

          476.    Well over 100 of Centripetal’s patent claims have been cancelled in inter partes

   review proceedings, due to Final Written Decisions finding those claims to be unpatentable as

   obvious over various prior art references. The United States Court of Appeals for the Federal

   Circuit has affirmed every single one of those decisions cancelling Centripetal’s claims. But

   these affirmed findings did not stop Centripetal from continuing to prosecute patent claims that

   are patentably indistinct from the claims already held to be unpatentable as obvious. In order

   to secure those continuation claims, Centripetal and its agents withheld from the examiner

   during prosecution the Patent Trial and Appeal Board’s (“PTAB”) findings, because had

   Centripetal and its agents disclosed those findings, Centripetal’s continuation claims would not

   have issued. Specifically, in at least two instances, Centripetal and its agents intentionally, and

   with intent to deceive, withheld from the examiners of the ’437 and ’343 patents, the Final

   Written Decisions from co-pending inter partes review proceedings of related patents, which

   contained substantially similar claims as the pending and later issued claims of the ’437 and

   ’343 patents. In those Final Written Decisions, the PTAB found unpatentable all reviewed

   claims of those related patents. Those Final Written Decisions were later affirmed on appeal.

   Those Final Written Decisions were material to the patentability of the ’437 and ’343 patents,

   and Centripetal and its agents withheld them with the specific intent to deceive the examiners

   in order to gain allowance of claims patentably indistinct from those held unpatentable.




                                                   116
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 117 of 149 PageID# 8799




          477.     The ’437 patent was prosecuted by Plaintiff’s prosecution counsel, Joshua D.

   Schneider and Scott M. Kelly of Banner & Witcoff, Ltd. The ’343 patent was prosecuted by

   Plaintiff’s prosecution counsel, Bradley C. Wright, Joshua D. Schneider, and Christian

   LaForgia of Banner & Witcoff, Ltd.

          478.     Messrs. Schneider, Kelly, Wright, and LaForgia of Banner & Witcoff, Ltd.

   intentionally and knowingly failed to disclose information material to the patentability of the

   ’437 and ’343 patent during the prosecution of the ’437 and ’343 patents—such as the Final

   Written Decisions of the PTAB holding unpatentable other claims of related patents that were

   patentably indistinct from the claims under prosecution—and did so with the specific intent to

   mislead or deceive the USPTO in violation of their duty of disclosure, candor, and good faith

   to the USPTO.

          479.     Messrs. Schneider, Kelly, Wright, and LaForgia continued to prosecute the ’437

   and ’343 patents even though they knew patents of the same family, containing claims

   substantially similar to and/or patentably indistinct from the claims of the ‘437 and ‘343

   patents, were held invalid by the PTAB, and did so with the specific intent to mislead or

   deceive the USPTO in violation of their duty of disclosure, candor, and good faith.

          480.     Specific intent to mislead or deceive the USPTO in violation of their duty of

   disclosure, candor, and good faith to the USPTO is evident not only from the materiality of the

   PTAB’s Final Written Decisions referenced above, and the fact that the claims held

   unpatentable in those final written decisions are substantially similar to and/or patentably

   indistinct from the claims of the ‘437 and ‘343 patents being prosecuted, and that findings

   made in those Final Written Decisions about the teachings of the prior art bore directly on the

   claims then being prosecuted, but also by the early payment of the issue fees for the ’437 and



                                                  117
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 118 of 149 PageID# 8800




   ’343 patents, which rushed issuance of the ’437 and ’343 patents in the hopes of beating the

   PTAB Final Written Decisions in the related IPRs, which invalidated all instituted claims of

   parent and grandparent patents of the ’437 and grandparent patent of the ’343.

             481.   Had Messrs. Schneider, Kelly, Wright, and LaForgia or Plaintiff disclosed such

   material information to the USPTO, the ’437 and ’343 patents would not have issued.

   The ‘437 Patent

             482.   The ’437 patent claims priority benefit from U.S. Patent Nos. 9,560,077 (“the

   ’077 patent”) and 9,137,205 (“the ’205 patent”). These patents are related as summarized

   below:

                    (a)    U.S. Patent No. 9,137,205 (all instituted claims cancelled in IPR2018-

                    01443 and IPR2018-01444);

                    (b)    U.S. Patent No. 9,560,077 (all claims canceled in IPR2018-01513) is a

                    continuation of the ’205 patent;

                    (c)    U.S. Patent No. 10,567,437 is a continuation of U.S. Patent No.

                    10,091,246, which is a continuation of the ’077 patent.

             483.   The subject matter claimed by the ’077 and ’205 patents is closely related to

   that claimed by the ’437 patent.

             484.   The ’437, ’077, and ’205 patents share the same specification. On November

   25, 2019, a terminal disclaimer was filed in the ’437 prosecution to overcome double patenting

   rejections based on the ’077 patent that issued because the USPTO determined that the then-

   pending claims of the ’437 patent were patentably indistinct from the issued claims of the ’077

   patent.




                                                       118
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 119 of 149 PageID# 8801




          485.     On July 27, 2018, Cisco Systems, Inc. filed two Petitions for inter partes review

   (“IPR”) with the PTAB against the ’205 patent in IPR2018-01443 and IPR2018-01444.

          486.     On August 10, 2018, Cisco Systems, Inc. filed a Petition for IPR with the PTAB

   against the ’077 patent in IPR2018-01513.

          487.     The application resulting in the ’437 patent was filed on August 24, 2018 as

   U.S. Application 16/111,524 (“the ’524 application”).

          488.     The attorney of record prosecuting the ’524 application was Joshua D.

   Schneider. At the time the ’524 application was prosecuted, Joshua D. Schneider and Scott M.

   Kelly, who appeared to be the supervising partner, were members of the law firm Banner &

   Witcoff, Ltd.

          489.     On August 24, 2018, Plaintiff filed an Information Disclosure Statement (IDS)

   that omitted any filings from IPR2018-01513, IPR2018-01443, and IPR2018-01444 related to

   the ’077 and ’205 patents. The August 24, 2018 IDS was submitted by Joshua D. Schneider of

   Banner & Witcoff, Ltd.

          490.     On February 12, 2019, the PTAB instituted IPR of claims 1-48 and 91-96 of the

   ’205 patent (IPR2018-01443, IPR2018-01444). As of February 12, 2019, Plaintiff was on

   notice that final written decisions were due, by statute, in IPR2018-01443 and IPR2018-01444

   on or before February 12, 2020.

          491.     On April 2, 2019, the PTAB instituted IPR of all claims of the ’077 patent

   (IPR2018-01513). As of April 2, 2019, Plaintiff was on notice that a final written decision was

   due, by statute, in IPR2018-01513 on or before April 2, 2020.

          492.     On April 12, 2019, Joshua D. Schneider of Banner & Witcoff, Ltd. submitted a

   preliminary amendment, which cancelled the only claim originally filed in the ’524 application



                                                   119
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 120 of 149 PageID# 8802




   and filed twenty new claims (claims 2-21) with the first new claim (2) of the ’524 application

   as follows:




          493.   A comparison of this claim to the substantially similar cancelled claims of the

   ’077 patent is below:

   Prosecuted Claims of the ’437 Patent 1            Cancelled Claims of the ’077 Patent
                                                     [IPR2018-01513]
   [2.pre] A method comprising:                      [1.pre] A method comprising:
   [2.a] provisioning a packet security gateway,     [1.a] provisioning, each device of a plurality
   located at a boundary of a network protected      of devices, with one or more rules generated
   by the packet security gateway and one or         based on a boundary of a network protected by
   more networks other than the network              the plurality of devices with one or more
   protected by the packet security gateway, with    networks other than the network protected by
   one or more packet filtering rules, wherein       the plurality of devices at which the device is
   each packet filtering rule comprises at least     configured to be located; and
   one packet matching criterion associated with
   malicious network traffic and a corresponding
   packet transformation function; and
   [2.b] configuring the packet security gateway     [1.b] configuring, each device of the plurality
   to: receive packets via a communication           of devices, to: receive packets via a
   interface of the packet security gateway that     communication interface that does not have a

   1
    While the original prosecuted method claims 2-7 of the ’437 patent are charted here, the same
   analysis applies to the other claims.
                                                    120
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 121 of 149 PageID# 8803




   does not have a network-layer address;                network-layer address;

   [2.c] responsive to a determination by the            [1.c] responsive to a determination by the
   packet security gateway that a portion of the         device that a portion of the packets received
   packets, received from or destined for a host         from or destined for a host located in the
   located in the network protected by the packet        network protected by the plurality of devices
   security gateway, correspond to packet                corresponds to criteria specified by the one or
   matching criterion specified by the one or            more rules, drop the portion of the packets;
   more packet filtering rules, drop the portion of      and
   the packets; and
   [2.d] modify a switching matrix of a local area       [1.d] modify a switching matrix of a local area
   network (LAN) switch associated with the              network (LAN) switch associated with the
   packet security gateway such that the LAN             device such that the LAN switch is configured
   switch is configured to drop the portion of the       to drop the portion of the packets responsive
   packets responsive to the determination by the        to the determination by the device.
   packet security gateway.
   3. The method of claim 2, wherein:                    2. The method of claim 1, wherein:
   the provisioning comprises, provisioning the          the provisioning comprises, provisioning, each
   packet security gateway with at least one             device of the plurality of devices, with at least
   packet filtering rule configured to identify          one rule configured to identify spoofed source
   spoofed source addresses; and                         addresses; and
   the configuring comprises, configuring the            the configuring comprises, configuring, each
   packet security gateway to, responsive to a           device of the plurality of devices, to,
   determination by the packet security gateway          responsive to a determination by the device
   that at least a portion of the packets comprise       that at least a portion of the packets comprise
   a source address corresponding to packet              a source address corresponding to criteria
   matching criterion specified by the at least one      specified by the at least one rule, drop the at
   packet filtering rule, drop the at least a portion    least a portion of the packets.
   of the packets.
   4. The method of claim 2, wherein:                    3. The method of claim 1, wherein:
   the provisioning comprises, provisioning the          the provisioning comprises, provisioning, each
   packet security gateway with at least one             device of the plurality of devices, with at least
   packet filtering rule configured to identify          one rule configured to identify malicious
   malicious network traffic based on                    network traffic based on information received
   information received from a subscription              from a subscription service; and
   service; and                                          the configuring comprises, configuring, each
   the configuring comprises, configuring the            device of the plurality of devices, to,
   packet security gateway to, responsive to a           responsive to a determination by the device
   determination by the packet security gateway          that at least a portion of the packets comprise
   that at least a portion of the packets comprise       data corresponding to criteria specified by the
   data corresponding to packet matching                 at least one rule and included in the
   criterion specified by the at least one packet        information received from the subscription
   filtering rule and included in the information        service, drop the at least a portion of the
   received from the subscription service, drop          packets.
   the at least a portion of the packets.
   5. The method of claim 2, wherein:                    4. The method of claim 1, wherein:

                                                        121
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 122 of 149 PageID# 8804




   the provisioning comprises, provisioning the          the provisioning comprises, provisioning, each
   packet security gateway with the one or more          device of the plurality of devices, with the one
   packet filtering rules via a communication            or more rules via a communication interface
   interface of the packet security gateway              of the device having a network-layer address.
   having a network-layer address.
   6. The method of claim 2, comprising                  5. The method of claim 1, comprising
   configuring the packet security gateway to,           configuring, each device of the plurality of
   responsive to a determination by the packet           devices, to, responsive to a determination by
   security gateway that at least a portion of the       the device that at least a portion of the packets
   packets correspond to packet matching                 correspond to criteria specified by the one or
   criterion specified by the one or more packet         more rules, encapsulate, each packet of the at
   filtering rules, encapsulate, each packet of the      least a portion of the packets, with a header
   at least a portion of the packets, with a header      specifying a network address different from a
   specifying a network address different from a         destination network address specified by the
   destination network address specified by the          packet.
   packet.
   7. The method of claim 2, comprising                  6. The method of claim 1, comprising
   configuring the packet security gateway to,           configuring, each device of the plurality of
   responsive to a determination by the packet           devices, to, responsive to a determination by
   security gateway that at least a portion of the       the device that at least a portion of the packets
   packets correspond to packet matching                 correspond to criteria specified by the one or
   criterion specified by the one or more packet         more rules, route, each packet of the at least a
   filtering rules, route, each packet of the at least   portion of the packets, toward its destination
   a portion of the packets, toward its destination      network-layer address via a layer-2 virtual
   network-layer address via a layer-2 virtual           local area network (VLAN) such that the
   local area network (VLAN) such that the               packet is routed differently than if it had been
   packet is routed differently than if it had been      routed based on its destination network-layer
   routed based on its destination network-layer         address.
   address.


           494.    On May 24, 2019, the Examiner issued a Non-Final Office Action, rejecting all

   claims of the ’524 application. The Examiner rejected claims 2-7, 9-14, and 16-21 on the

   ground of nonstatutory obviousness-type double patenting over the patentably indistinct claims

   1-18 of the parent ’077 patent (which were then undergoing inter partes review). The

   Examiner explained that “[a]lthough the conflicting claims are not identical, they are not

   patentably distinct from each other because it is clear that all the elements of the instant

   application claims 2-7, 9-14, and 16-21 are to be found in parent patent claims 1-18” and “the

   invention of claims 1-18 of the patent is in effect a ‘species’ of the ‘generic’ invention of the

                                                     122
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 123 of 149 PageID# 8805




   instant application claims 2-7, 9-14, and 16-21.” The Examiner rejected claims 8 and 15 for

   double patenting over claims 1, 3, 7, and 9 of the parent ’077 patent in view of Moon et al.

   (U.S. Pub. No. 2009/0150972). The Examiner’s second basis of rejection was under 35 U.S.C.

   103(a), finding various prior art combinations rendered the claims obvious.

           495.   Plaintiff initiated an interview with the Examiner on November 13, 2019 and

   “proposed clarification to the claims to reflect novel aspects of their packet security gateway.”

   The Interview Summary does not indicate that Plaintiff informed the Examiner that the

   patentably indistinct claims of the ’077 patent were simultaneously being reviewed by the

   PTAB in IPR2018-01513. Scott M. Kelly of Banner & Witcoff, Ltd. participated in the

   telephone interview with the Examiner on behalf of Plaintiff.

           496.   On November 25, 2019, Plaintiff’s prosecution counsel, Scott M. Kelly of

   Banner & Witcoff, Ltd., filed an electronic terminal disclaimer over the ’077 patent “solely in

   the interest of advancing prosecution” and to overcome the Examiner’s double patenting

   rejection.

           497.   On November 25, 2019, Plaintiff Scott M. Kelly submitted an Amendment in

   Response to Non-Final Office Action and amended Plaintiff’s claims. The text of amended

   claims 2 is reproduced below:




                                                  123
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 124 of 149 PageID# 8806




          498.   On November 25, 2019, Plaintiff filed an Information Disclosure Statement

   (IDS) in the application resulting in the ’437 patent. The November 25, 2019 IDS was

   submitted by Scott M. Kelly of Banner & Witcoff, Ltd.

          499.   The November 25, 2019 IDS disclosed the April 2, 2019 Institution Decision in

   IPR2018-01513, as well as the Petition and Expert Declaration filed in IPR2018-01513 related



                                                124
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 125 of 149 PageID# 8807




   to the ’077 patent, but withheld the Institution Decisions issued in IPR2018-01443 and

   IPR2018-01444, where the Board instituted IPR of the related ’205 patent.

          500.    On December 18, 2019, a Notice of Allowance, which was mailed to Banner &

   Witcoff, Ltd., 1110 13th Street NW, STE 1200, Washington, DC 20005, issued and set the

   issue fee payment date of March 18, 2020.

          501.    The Final Written Decisions in IPR2018-01443 and IPR2018-01444 for the

   ’205 patent were set, by statute, to issue on or before February 12, 2020.

          502.    The Final Written Decision in IPR2018-01513 for the ’077 patent was set, by

   statute, to issue on or before April 2, 2020.

          503.    Plaintiff’s prosecution counsel, Scott M. Kelly of Banner & Witcoff, Ltd., paid

   the issue fee for the ’524 application months early, on January 2, 2020.

          504.    On February 11, 2020, the PTAB issued its Final Written Decisions in

   IPR2018-01443 and IPR2018-01444, invalidating claims 1-48 and 91-96 of the ’205 patent.

          505.    The Quick Path Information Disclosure Statement (“QPIDS”) program allows

   for submission of an Information Disclosure Statement after payment of the issue fee.

          506.    None of the Plaintiff’s prosecuting attorneys filed a QPIDS submission to alert

   the USPTO of the issuance of the Final Written Decisions in IPR2018-01443 and IPR2018-

   01444, invalidating claims 1-48 and 91-96 of the ’205 patent, or employed any other available

   mechanism to disclose this highly relevant information to the examiner.

          507.    Nor did the Plaintiff’s prosecuting attorneys petition the USPTO to withdraw

   the ’524 application from issuance.

          508.    The ’437 patent was permitted to issue one week later on February 18, 2020,

   despite USPTO filing mechanisms available to Plaintiff and its prosecuting attorneys, Joshua



                                                   125
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 126 of 149 PageID# 8808




   D. Schneider and Scott M. Kelly, to file the PTAB decisions for consideration by the

   Examiner.

          509.    On March 31, 2020, the PTAB issued its Final Written Decision in IPR2018-

   01513, invalidating all claims of the ’077 patent. Yet, a new patent was secured through

   inequitable conduct weeks earlier with patentably indistinct claims through intentional conduct

   to circumvent USPTO controls, and attorney ethical duties to the contrary.

   The ‘343 Patent

          510.    The ’343 patent claims priority benefit from U.S. Patent Nos. 9,124,552 (“the

   ’552 patent”). These patents are related as summarized below:

                  (a)    U.S. Patent No. 9,124,552 (all claims cancelled in IPR2018-01436);

                  (b)    U.S. Patent No. 9,683,193 is a continuation of the ’552 patent;

                  (c)    The ‘343 patent is a continuation of U.S. Patent No. 9,686,193.

          511.    The claims of the ’552 patent are patentably indistinct from, and indeed

   narrower than, claims of the ’343 patent.

          512.    The ’343 and ’552 patents share the same specification.

          513.    On July 20, 2018, Cisco Systems, Inc. filed a Petition for IPR with the PTAB

   against the ’552 patent in IPR2018-01436.

          514.    The petition in IPR2018-01436 included a certification by Cisco’s IPR counsel

   that the petition was served on Banner & Witcoff, Ltd., 1100, 13th Street N.W., Suite 1200,

   Washington, DC 20005-4051.

          515.    The application resulting in the ’343 patent was filed on August 24, 2018 as

   U.S. Application 15/614,956 (“the ’956 application”).




                                                 126
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 127 of 149 PageID# 8809




          516.    The attorneys of record prosecuting the ’956 application were Bradley C.

   Wright, Joshua D. Schneider, and Christian LaForgia. At the time the ’956 application was

   prosecuted, Bradley C. Wright, Joshua D. Schneider, and Christian LaForgia were members of

   the law firm Banner & Witcoff, Ltd.

          517.    On January 24, 2019, the PTAB instituted IPR of all claims of the ’552 patent

   (IPR2018-01436). As of January 24, 2019, Plaintiff was on notice that a final written decision

   was due, by statute, in IPR2018-01436 on or before January 24, 2020.

          518.    On January 15, 2018, Joshua D. Schneider of Banner & Witcoff, Ltd. submitted

   a preliminary amendment, which amended claim 1 and added claims 2-20 with the amended

   claim 1 of the ’956 application as follows:




                                                 127
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 128 of 149 PageID# 8810




          519.    On September 27, 2018, the Examiner issued a Non-Final Office Action,

   rejecting all claims of the ’956 application. The Examiner rejected claims 1-3, 6, 8, 13, and 15

   on the ground of nonstatutory obviousness-type double patenting over the patentably indistinct

   claims 1-3, 16, 18, and 19 of the parent ’193 patent. The Examiner explained that “[a]lthough

   the claims at issue are not identical, they are not patentably distinct from each other because

   the conflicting claims are directed to the same inventive concepts.” The Examiner rejected
                                                  128
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 129 of 149 PageID# 8811




   dependent claims 4, 5, 7, 9-12, 14, and 16-20 because they were disclosed by various prior art.

   The Examiner also rejected claims 1-3, 5, 8-10, 12, and 15-17 under pre-AIA 35 U.S.C. 103(a)

   as being unpatentable over Ahn (US Pub. No. 2011/00559916) in view of Freimuth et al. (US

   Pub. No. 2003/0005122); claims 4, 11, and 18 under pre-AIA 35 U.S.C. 103(a) as being

   unpatentable over Ahn (US Pub. No. 2011/00559916) in view of Freimuth et al. (US Pub. No.

   2003/0005122) and further in view of Chesla et al. (US Pub. No. 2008/0086435) and Halliday

   et al. (US Pub. No. 2002/0083345); claims 6, 13, and 19 under pre-AIA 35 U.S.C. 103(a) as

   being unpatentable over Ahn (US Pub. No. 2011/00559916) in view of Freimuth et al. (US

   Pub. No. 2003/0005122) and further in view of Kutt et al. (US Pub. No. 2007/0291789); and

   claims 7, 14, and 20 under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Ahn (US Pub.

   No. 2011/00559916) in view of Freimuth et al. (US Pub. No. 2003/0005122) and further in

   view of Buck et al. (US Pub. No. 2002/0186683).

          520.   On March 27, 2019, Plaintiff’s prosecution counsel, Joshua D. Schneider of

   Banner & Witcoff, Ltd., submitted an Amendment in Response to Non-Final Office Action and

   Plaintiff amended its claims. The text of amended claim 1 is reproduced below:




                                                 129
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 130 of 149 PageID# 8812




          521.   On June 3, 2019, the Examiner issued a Final Rejection rejecting claims 1, 8,

   and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA), first paragraph, as failing to

   comply with the written description requirement. The Examiner also rejected claims 1-3, 5, 8-

   10, and 15-17 under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Ahn (US Pub. No.

   2011/00559916) in view of Stolfo (US Pub. No. 2012/0084866); claims 4, 11, and 18 under

   pre-AIA 35 U.S.C. 103(a) as being unpatentable over Ahn (US Pub. No. 2011/00559916) in

   view of Stolfo (US Pub. No. 2012/0084866) and further in view of Chesla et al. (US Pub. No.


                                                130
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 131 of 149 PageID# 8813




   2008/0086435) and Halliday et al. (US Pub. No. 2002/0083345); claims 5 and 12 under pre-

   AIA 35 U.S.C. 103(a) as being unpatentable over Ahn (US Pub. No. 2011/00559916) in view

   of Stolfo (US Pub. No. 2012/0084866) and further in view of Freimuth et al. (US Pub. No.

   2003/0005122); claims 6, 13, and 19 under pre-AIA 35 U.S.C. 103(a) as being unpatentable

   over Ahn (US Pub. No. 2011/00559916) in view of Stolfo (US Pub. No. 2012/0084866) and

   further in view of Kutt et al. (US Pub. No. 2007/0291789); and claims 7, 14, and 20 under pre-

   AIA 35 U.S.C. 103(a) as being unpatentable over Ahn (US Pub. No. 2011/00559916) in view

   of Stolfo (US Pub. No. 2012/0084866) and further in view of Buck et al. (US Pub. No.

   2002/0186683).

          522.   On November 4, 2019, Plaintiff’s prosecution counsel, Christian A. Laforgia of

   Banner & Witcoff, Ltd., submitted a Request for Continued Examination and amended

   Plaintiff’s claims again. The text of second amended claim 1 is reproduced below:




                                                 131
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 132 of 149 PageID# 8814




          523.    A comparison of prosecuted claim 1 of the ’343 patent to patentably indistinct

   cancelled claim 1 of the ’552 patent is below:

   Prosecuted Claims of the ’343 Patent 2            Cancelled Claims of the ’552 Patent
                                                     [IPR2018-01436]
   [1.pre] A method comprising:                      [1.pre] A method comprising:
   [1.a] receiving, by a computing system            [1.a] at a computing device comprising at least
   comprising memory and at least one                one processor, a memory, and a
   processor, a plurality of packets, wherein the    communication interface:
   plurality of packets comprises a first portion    [1.a.i] receiving, via the communication
   of packets and a second portion of packets;       interface, a plurality of hypertext transfer
                                                     protocol secure (HTTPS) packets;

   2
    While the prosecuted method claim 1 of the ’437 patent is charted here, the same analysis
   applies to the other claims.
                                                    132
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 133 of 149 PageID# 8815




   [1.b] determining, based on a packet header     [1.a.ii] responsive to a determination by the at
   field value, whether each packet of the         least one processor that at least a portion of
   plurality of packets comprises data             the plurality of HTTPS packets have packet-
   corresponding to first criterion specified by   header-field values corresponding to a packet
   one or more packet-filtering rules;             filtering rule stored in the memory,
   [1.c] responsive to a determination by the      applying, by the at least one processor, an
   computing system that a packet header field     operator specified by the packet-filtering rule
   value of the first portion of packets comprises to the at least a portion of the plurality of
   data corresponding to the first criterion       HTTPS packets, wherein the operator
   specified by at least one matching packet-      specifies one or more application-header-
   filtering rule, applying, by the computing      field-value criteria identifying one or more
   system and to each packet in the first portion  transport layer security (TLS)-version values
   of packets, one or more operators specified by  for which packets should be blocked from
   the at least one matching packet-filtering rule;continuing toward their respective
                                                   destinations; and
   [1.d] determining, based on an application      [1.a.iii] responsive to a determination by the at
   header field value, the second portion of       least one processor that one or more packets,
   packets based on whether the first portion of   of the at least a portion of
   packets comprises data corresponding to         the plurality of HTTPS packets, have one or
   second criterion specified by one or more       more application-header-field values
   operators specified by the at least one         corresponding to one or more TLS-version
   matching packet-filtering rule; and             values of the one or more TLS-version values
   [1.e] responsive to determining the second      for which packets should be blocked from
   portion of packets that comprises data          continuing toward their respective
   corresponding to the second criterion           destinations, applying, by the at least one
   specified by one or more operators specified    processor, at least one packet-transformation
   by the at least one matching packet-filtering   function specified by the operator to the one or
   rule, applying, by the computing system and     more packets to block each packet of the one
   to each packet in the second portion of packets or more packets from continuing toward its
   that match the second criterion, at least one   respective destination.
   packet transformation function configured to
   prevent an exfiltration operation, wherein the
   at least one packet transformation function
   indicates whether each packet in the second
   portion of packets is allowed to continue
   toward its destination.


          524.    Plaintiff filed an Information Disclosure Statement (IDS) on June 6, 2017,

   January 15, 2018, April 13, 2018, August 8, 2018, and March 27, 2019 in the application

   resulting in the ’343 patent. The June 6, 2017 IDS was submitted by Bradley C. Wright of




                                                      133
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 134 of 149 PageID# 8816




   Banner & Witcoff, Ltd, and the January 15, 2018, April 13, 2018, August 8, 2018, and March

   27, 2019 IDSs were submitted by Bradley C. Wright of Banner & Witcoff, Ltd.

             525.   The August 8, 2018 IDS disclosed the July 20, 2018 Petition and Expert

   Declaration in IPR2018-01436 related to the ’552 patent.

             526.   The March 27, 2019 IDS disclosed the January 24, 2019 Institution Decision in

   IPR2018-01436 related to the ’552 patent.

             527.   On December 12, 2019, a Notice of Allowance, which was mailed to Banner &

   Witcoff, Ltd., 1110 13th Street NW, STE 1200, Washington, DC 20005, issued and set the

   issue fee payment date of March 12, 2020.

             528.   The Final Written Decision in IPR2018-01436 for the ’552 patent was set, by

   statute, to issue on or before January 24, 2020.

             529.   Plaintiff’s prosecution counsel, Christian LaForgia of Banner & Witcoff, Ltd.

   paid the issue fee for the ’956 application months early on January 6, 2020.

             530.   On January 23, 2020, the PTAB issued its Final Written Decision in IPR2018-

   01436, invalidating all claims of the ’552 patent.

             531.   None of the Plaintiff’s prosecuting attorneys disclosed to the USPTO the

   issuance of the Final Written Decision in IPR2018-01436, invalidating all claims of the ’552

   patent.

             532.   The ’343 patent was permitted to issue on February 18, 2020, despite USPTO

   filing mechanisms and processes available to Plaintiff and its prosecuting attorneys, Bradley C.

   Wright, Joshua D. Schneider, and Christian LaForgia, to file the PTAB decision that

   invalidated all claims of the related ’552 patent for consideration by the Examiner.




                                                      134
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 135 of 149 PageID# 8817




          533.    Nor did the Plaintiff’s prosecuting attorneys petition the USPTO to withdraw

   the ’956 application from issuance.

   The Attorneys Prosecuting the ‘524 and ‘956 Patent Applications Were Aware of Their
   Duties of Candor and Good Faith in Dealing with the PTO

          534.    Joshua D. Schneider and Scott M. Kelly, the attorneys responsible for

   prosecuting the ’437 patent, had a duty of candor and good faith in dealing with the USPTO as

   set forth in 37 C.F.R. § 1.56.     This duty “includes a duty to disclose to the [PTO] all

   information known to that individual to be material to patentability” during prosecution of

   patent applications on which they are associated. 37 C.F.R. § 1.56(a). Joshua D. Schneider

   and Scott M. Kelly were aware of their duty of candor and good faith in dealing with the

   USPTO, at least because of their admissions as patent practitioners before the USPTO and

   acknowledgement of such duties as represented in the signed Declaration and Power of

   Attorney.

          535.    Bradley C. Wright, Joshua D. Schneider, and Christian LaForgia, the attorneys

   responsible for prosecuting the ’437 patent, had a duty of candor and good faith in dealing with

   the USPTO as set forth in 37 C.F.R. § 1.56. This duty “includes a duty to disclose to the

   [PTO] all information known to that individual to be material to patentability” during

   prosecution of patent applications on which they are associated. 37 C.F.R. § 1.56(a). Bradley

   C. Wright, Joshua D. Schneider, and Christian LaForgia were aware of their duty of candor and

   good faith in dealing with the USPTO, at least because of their admissions as patent

   practitioners before the USPTO and acknowledgement of such duties as represented in the

   signed Declaration and Power of Attorney.




                                                  135
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 136 of 149 PageID# 8818




   The Attorneys Prosecuting the ’524 and ’956 Patent Applications Were Aware of the
   Materiality of the Inter Partes Reviews of the ’205, ’077, and ’552 Patents

           536.    The November 25, 2019 IDS in the ’524 application that resulted in the ’437

   patent reflects that Joshua D. Schneider and/or Scott M. Kelly, the attorneys responsible for

   prosecuting the ’437 patent, were aware of IPR2018-01513, IPR2018-01443, IPR2018-01444

   at that time.

           537.    The August 8, 2018 and March 27, 2019 IDSs in the ’956 application that

   resulted in the ’343 patent reflect that Bradley C. Wright, Joshua D. Schneider, and/or

   Christian LaForgia, the attorneys responsible for prosecuting the ’343 patent, were aware of

   IPR2018-01436 at that time.

           538.    The November 25, 2019 IDS in the ’524 application that resulted in the ’437

   patent reflects that Joshua D. Schneider and/or Scott M. Kelly, the attorneys responsible for

   prosecuting the ’437 patent, were aware that IPR2018-01513, IPR2018-01443, and IPR2018-

   01444 were material to the claims at issue at that time.

           539.    Due to Joshua D. Schneider’s signature, the August 8, 2018 and March 27, 2019

   IDSs in the ’956 application that resulted in the ’343 patent reflect that Joshua D. Schneider,

   the attorney responsible for prosecuting the ’343 patent, was aware that IPR2018-01436 was

   material to the claims at issue at that time.

           540.    The August 8, 2018 and March 27, 2019 IDSs in the ’956 application that

   resulted in the ’343 patent further reflect that Bradley C. Wright and/or Christian LaForgia, the

   attorneys responsible for prosecuting the ’343 patent, were aware that IPR2018-01436 was

   material to the claims at issue at that time.

           541.    The IPRss of the ’077 and ’205 patents, including each of their institution and

   final written decisions, are material to the patentability of the ’437 patent because they provide


                                                   136
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 137 of 149 PageID# 8819




   a basis for determining that the ’437 patent, which shares the same specification with and

   contains materially similar claims and/or limitations as the ’077 patent and the ’205 patent,

   issued with claims that were invalid.

          542.    The IPR of the ’552 patent, including and particularly its final written decision,

   is material to the patentability of the ’343 patent because it provides a basis for determining

   that the ’343 patent, which shares the same specification with and materially similar claims as

   the ’552 patent, issued with claims that were invalid.

          543.    Joshua D. Schneider and/or Scott M. Kelly withheld material information from

   the USPTO during the prosecution of the ’437 patent with the specific intent to deceive the

   USPTO.

          544.    Bradley C. Wright, Joshua D. Schneider, and/or Christian LaForgia withheld

   material information from the USPTO during the prosecution of the ’343 patent with the

   specific intent to deceive the USPTO.

   The Attorneys Prosecuting the ’524 and ’956 Patent Applications Breached Their Duties of
   Candor and Good Faith in Dealing with the USPTO

          545.    Upon information and belief, Joshua D. Schneider and Scott M. Kelly, the

   attorneys responsible for prosecuting the ’437 patent, were specifically aware of the need to

   disclose to the USPTO: (1) the Institution Decisions in the IPRs of the ’205 patent (IPR2018-

   01443, IPR2018-01444) and (2) the Final Written Decisions in the IPRs of the ’205 patent

   (IPR2018-01443, IPR2018-01444).

          546.    Upon information and belief, Bradley C. Wright, Joshua D. Schneider, and

   Christian LaForgia, the attorneys responsible for prosecuting the ’343 patent, were specifically

   aware of the need to disclose to the USPTO the Final Written Decisions in the IPR of the ’552

   patent (IPR2018-01436).


                                                  137
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 138 of 149 PageID# 8820




          547.    Despite Joshua D. Schneider’s, Scott M. Kelly’s, Bradley C. Wright’s, and

   Christian LaForgia’s duty to disclose information material to the patentability of the ’437 and

   ’343 patents, their knowledge of briefing in IPR2018-01443, IPR2018-01444, and IPR2018-

   01436, and their knowledge of the materiality of the same, they failed to disclose the materials

   identified in the preceding paragraphs, including the Final Written Decisions in the IPRs of

   related patents that invalidated all instituted claims, to the USPTO during prosecution of the

   ’437 and ’343 patents.

          548.    Thus, Joshua D. Schneider, Scott M. Kelly, Bradley C. Wright, and Christian

   LaForgia breached their duty under 37 C.F.R. § 1.56.

   But for the Prosecuting Attorneys' Withholding of Materials from the IPRs of Related
   Patents, the Asserted Claims of the ’437 and ’343 Patents Would not Have Issued

          549.    The ’205 Institution Decisions and Final Written Decisions of the ’205 and ’077

   patents were but-for material to the patentability of the ’437 patent claims. Had Joshua D.

   Schneider and/or Scott M. Kelly disclosed those materials, which were not previously

   considered and not merely cumulative, a reasonable examiner would not have allowed the

   claims. The art that was found to disclose or render obvious elements of the ‘205 patent also

   renders obvious elements and/or claims of the ’437 patent. As of the issuance of the ’205 Final

   Written Decisions, Centripetal and its agents were collaterally estopped from taking positions

   at the PTAB that were inconsistent with those findings but did so anyway in continuing to

   pursue issuance of the ‘437 claims.

          550.    In addition, each of the following four limitations that the examiner found

   missing from the prior art in the Notice of Allowance in the prosecution of the ’437 patents

   was found, in the Final Written Decision of the ’077 patent, to be disclosed by the prior art of




                                                  138
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 139 of 149 PageID# 8821




   record in that IPR proceeding, confirming that the ’077 patent Final Written Decision was but

   for material.

          (1) “...plurality of packet security gateways that collectively provide an entire

          interface across a boundary of a network protected by the packet security gateway…,

          rules to be applied to all network traffic traversing the boundary.” Applicant had

          argued to the examiner that a prior art reference to Jungck failed to teach this limitation,

          but, in the Final Written Decision of the ’077 patent, the PTAB found the opposite:

          that a skilled artisan “would have found it obvious to apply the protective measures

          taught by Jungck to all the machines on a network,” acknowledging that Jungck “more

          broadly teach[es] protecting entire networks.”

          (2) “communication interface of the packet security gateway that does not have a

          network-layer address...” limitation. But the PTAB found this same limitation taught

          by Jungck in the ’077 patent’s Final Written Decision.

          (3)      “second   packets   traversing   the    boundary,   via   the   packet    security

          gateway,…destined for devices in the one or more networks other than the [protected]

          network....,” suggesting that Jungck does not teach filtering outgoing (egress) packets.

          But the prior art Jungck’s “Fifth Embodiment” explicitly discloses “ingress and egress

          filtering,” and the PTAB quoted this disclosure in the ’077 patent Final Written

          Decision in concluding Jungck disclosed the claimed “rules.”

          (4) “modify a switching matrix...” limitation. But the PTAB expressly found this same

          limitation taught by Jungck in the ’077 patent Final Written Decision.

          551.      The Final Written Decision of the ’552 patent was but-for material to the

   patentability of the ’343 patent. Had Bradley C. Wright, Joshua D. Schneider, and/or Christian



                                                    139
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 140 of 149 PageID# 8822




   LaForgia disclosed the ‘552 Final Written Decision, which was not previously considered and

   not merely cumulative, reasonable examiner would not have allowed the claims. The art that

   was found to render obvious all claims of the ‘552 patent also renders obvious claims of the

   ’343 patent. As of the issuance of the ’552 Final Written Decision, Centripetal and its agents

   were collaterally estopped from taking positions at the PTAB that were inconsistent with those

   findings but did so anyway in continuing to pursue issuance of the ‘343 claims.

   The Prosecuting Attorneys Intended to Deceive the USPTO into Allowing the Asserted
   Claims of the ’437 and ’343 Patents

             552.   Joshua D. Schneider and Scott M. Kelly failed to comply with their duty of

   candor and good faith before the USPTO by knowingly and deliberately failing to disclose and

   withholding information that is material to the patentability of the asserted claims of the ’437

   patent.

             553.   Bradley C. Wright, Joshua D. Schneider, and Christian LaForgia failed to

   comply with their duty of candor and good faith before the USPTO by knowingly and

   deliberately failing to disclose and instead withholding information that is material to the

   patentability of the asserted claims of the ’343 patent.

             554.   Upon information and belief, Scott M. Kelly paid the issue fee for the ’524

   application that issued as the ’437 patent over two months early without alerting the UPSTO as

   to the imminent Final Written Decisions in IPR2018-01513, IPR2018-01443, and IPR2018-

   01444 in order to rush issuance of the ’437 patent before the PTAB issued its Final Written

   Decisions in IPR2018-01443, IPR2018-01444, and IPR2018-01513 was done with the specific

   intent to deceive the USPTO into issuing the ’437 patent.

             555.   Upon information and belief, the failure of Joshua D. Schneider and Scott M.

   Kelly to disclose (1) the Institution Decisions in the IPR’s of the ’205 patent (IPR2018-01443.


                                                   140
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 141 of 149 PageID# 8823




   IPR2018-01444) and (2) the Final Written Decisions in the IPR’s of the ’205 patent (IPR2018-

   01443, IPR2018-01444), which were inherently material and not cumulative, was done with

   the specific intent to deceive the USPTO into issuing the ’437 patent.

          556.    Upon information and belief, Joshua D. Schneider and Scott M. Kelly knew (1)

   the Institution Decisions in the IPR’s of the ’205 patent (IPR2018-01443. IPR2018-01444) and

   (2) the Final Written Decisions in the IPR’s of the ’205 patent (IPR2018-01443, IPR2018-

   01444) were material, not cumulative and would be important to a reasonable examiner

   determining the patentability of the asserted claims of the ’437 patent. and that but for their

   withholding those materials, the ’437 never would have issued.

          557.    Upon information and belief, Christian LaForgia paid the issue fee for the ’956

   application that issued as the ’343 patent over two months early without alerting the UPSTO as

   to the imminent Final Written Decision in IPR2018-01436 in order to rush issuance of the ’343

   patent before the PTAB issued its Final Written Decision in IPR2018-01436 was done with the

   specific intent to deceive the USPTO into issuing the ’343 patent.

          558.    Upon information and belief, the failure of Bradley C. Wright, Joshua D.

   Schneider, and Christian LaForgia to disclose the Final Written Decisions in the IPR of the

   ’552 patent (IPR2018-01436), which were inherently material and not cumulative, was done

   with the specific intent to deceive the USPTO into issuing the ’343 patent.

          559.    Upon information and belief, Bradley C. Wright, Joshua D. Schneider, and

   Christian LaForgia knew the Final Written Decisions in the IPR of the ’552 patent (IPR2018-

   01436) was material, not cumulative, and would be important to a reasonable examiner in

   determining the patentability of the asserted claims of the ’343 patent, and that but for their

   withholding those materials, the ’343 never would have issued.



                                                  141
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 142 of 149 PageID# 8824




             560.   Such conduct, as described in paragraphs 552-559 above, was affirmative and

   egregious misconduct by Joshua D. Schneider, Scott M. Kelly, Bradley C. Wright, and

   Christian LaForgia.

   Plaintiff’s Violation of the Estoppel Rules of 37 C.F.R. § 42.73(d)(3)(i)

             561.   37 C.F.R. § 42.73(d)(3)(i) states in relevant part that “[a] patent applicant or

   owner is precluded from taking action inconsistent with the adverse judgment, including

   obtaining in any patent: (i) [a] claim that is not patentably distinct from a finally refused or

   cancelled claim.”

             562.   Upon information and belief, Joshua D. Schneider and Scott M. Kelly were

   aware of 37 C.F.R. § 42.73(d)(3)(i) when prosecuting the application that issued as the ’437

   patent.

             563.   Upon information and belief, Bradley C. Wright, Joshua D. Schneider, and

   Christian LaForgia were aware of 37 C.F.R. § 42.73(d)(3)(i) when prosecuting the application

   that issued as the ’343 patent.

             564.   Scott M. Kelly paid the issue fee for the ’524 application over two months early

   on January 2, 2020 without alerting the Examiner as to the imminent Final Written Decisions

   in IPR2018-01513, IPR2018-01443, and IPR2018-01444.

             565.   Christian LaForgia paid the issue fee for the ’956 application over two months

   early on January 6, 2020 without alerting the Examiner as to the imminent Final Written

   Decision in IPR2018-01436.

             566.   It is reasonable to infer that Scott M. Kelly paid the issue fee early to rush

   issuance of the ’437 patent before the PTAB issued its Final Written Decisions in IPR2018-

   01443, IPR2018-01444, and IPR2018-01513, which invalidated all claims of the related ’077

   patent.
                                                   142
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 143 of 149 PageID# 8825




             567.   It is reasonable to infer that Christian LaForgia paid the issue fee early to rush

   issuance of the ’343 patent before the PTAB issued its Final Written Decision in IPR2018-

   01436, which invalidated all claims of the related ’552 patent.

             568.   Despite the imminent issuance of the Final Written Decision finding all claims

   of the related ’077 patent unpatentable, which is a “judgment” per 37 C.F.R. § 42.73(a), on

   information and belief, Plaintiff continued prosecuting the application that issued as the ’437

   patent.

             569.   Despite the issuance of the Final Written Decision finding all claims of the

   related ’552 patent unpatentable, which is a “judgment” per 37 C.F.R. § 42.73(a), on

   information and belief, Plaintiff continued prosecuting the application that issued as the ’343

   patent.

             570.   Joshua D. Schneider and/or Scott M. Kelly did not avail themselves of the

   QPIDS procedure, or any other procedure, to disclose material information, including the Final

   Written Decisions in IPR2018-01443 and IPR2018-01444, which issued before the issuance of

   the ’437 patent, during the prosecuting of the ’524 application as required under 37 C.F.R. §

   1.56.

             571.   Bradley C. Wright, Joshua D. Schneider, and/or Christian LaForgia did not avail

   themselves of the QPIDS procedure, or any other procedure, to disclose material information,

   including the Final Written Decision in IPR2018-01436, which issued before the issuance of

   the ’343 patent, during the prosecuting of the ’956 application as required under 37 C.F.R. §

   1.56.

             572.   Such actions inconsistent with Final Written Decisions in IPR2018-01443 and

   IPR2018-01444, as described in paragraphs 561-571 above, are in violation of the estoppel



                                                    143
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 144 of 149 PageID# 8826




   provisions of 37 C.F.R. § 42.73(d)(3)(i), are per se material, and constitute affirmative acts of

   egregious misconduct.

          573.    But for Joshua D. Schneider’s and/or Scott M. Kelly’s violation of the estoppel

   provisions of 37 C.F.R. § 42.73(d)(3)(i) and the withholding of material information during

   prosecution of the ’437 patent, the USPTO would not have allowed the pending claims and

   would not have issued the ’437 patent.

          574.    But for Bradley C. Wright, Joshua D. Schneider. and/or Christian LaForgia’s

   violation of the estoppel provisions of 37 C.F.R. § 42.73(d)(3)(i) and the withholding of

   material information during prosecution of the ’343 patent, the USPTO would not have

   allowed the pending claims would not have issued the ’343 patent.

          575.    It is reasonable to infer that Joshua D. Schneider and/or Scott M. Kelly

   intentionally withheld information regarding the related IPR’s from Examiners during

   prosecution of the ’437 patent with the specific intent to deceive the Examiners.

          576.    It is reasonable to infer that Bradley C. Wright, Joshua D. Schneider, and/or

   Christian LaForgia intentionally withheld information regarding the related IPR from

   Examiners during prosecution of the ’343 patent with the specific intent to deceive the

   Examiners.

          577.    On information and belief, Joshua D. Schneider and/or Scott M. Kelly intended

   to deceive the USPTO into issuing the ’437 patent by failing to abide by the estoppel

   provisions of 37 C.F.R. § 42.73(d)(3)(i).

          578.    On information and belief, Bradley C. Wright, Joshua D. Schneider, and/or

   Christian LaForgia intended to deceive the USPTO into issuing the ’343 patent by failing to

   abide by the estoppel provisions of 37 C.F.R. § 42.73(d)(3)(i).



                                                  144
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 145 of 149 PageID# 8827




   The Asserted Claims of the ’437 and ’343 Patents are Unenforceable for Inequitable
   Conduct

          579.    Any one or more acts set forth above is/are sufficient in and of itself/themselves

   to demonstrate that Plaintiff committed inequitable conduct during the prosecution of the ’437,

   by way of the conduct of Joshua D. Schneider and/or Scott M. Kelly, and such inequitable

   conduct renders the ’437 patent unenforceable.

          580.    Any one or more acts set forth above is/are sufficient in and of itself/themselves

   to demonstrate that Plaintiff committed inequitable conduct during the prosecution of the ’343,

   by way of the conduct of Bradley C. Wright, Joshua D. Schneider, and/or Christian LaForgia,

   and such inequitable conduct renders the ’343 patent unenforceable.

                                        EIGHTH DEFENSE

                            (Limitation on Damages / Failure to Mark)

          581.    The relief sought by Centripetal based on PAN’s alleged infringement of the

   Asserted Patents is limited by 35 U.S.C. § 287 to the extent the owner(s) of the Asserted

   Patents, and/or their licensees, failed to mark allegedly practicing products or otherwise give

   proper notice that PAN’s actions allegedly infringed any claim of the Asserted Patents.

                                         NINTH DEFENSE

                            (Lack of Irreparable or Immediate Injury)

          582.    Centripetal is not entitled to any injunctive relief because any injury to

   Centripetal is neither immediate nor irreparable, and Centripetal has an adequate remedy at

   law.

                                        TENTH DEFENSE

                                       (Limitation on Costs)

          583.    Centripetal is precluded from recovering costs under 35 U.S.C. § 288.


                                                  145
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 146 of 149 PageID# 8828




                                          ELEVENTH DEFENSE

                                      (Not Entitled to Attorney Fees)

             584.   Centripetal cannot prove that this is an exceptional case and is therefore

   precluded from seeking recovery of its attorneys’ fees under the provisions of 35 U.S.C. § 285.


                               ADDITIONAL DEFENSES RESERVED

                                    (Reservation of Additional Defenses)

             585.   PAN reserves the right to assert any and all other defenses under Rule 8(c) of

   the Federal Rules of Civil Procedure, the patent laws of the United States, and any other

   defenses, at law or in equity, that may now or in the future be available based on discovery,

   any other factual investigation, or any other development relating to this case or any other

   action.

                                      DEMAND FOR JURY TRIAL

             Pursuant to Federal Rule of Civil Procedure 38(b), Defendant PAN demands a trial by

   jury on all issues so triable.

                                         PRAYER FOR RELIEF

             WHEREFORE, PAN requests that this Court grant the following relief:

             a.     A judgment in PAN’s favor on Centripetal’s claims and otherwise deny

   Centripetal’s requested relief;

             b.     Award PAN its reasonable attorneys’ fees, filing fees, and reasonable costs of

   suit incurred in defending against Centripetals’s claims; and

             c.     Grant PAN such further and other relief as this Court deems proper and just.




                                                     146
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 147 of 149 PageID# 8829




                                      Respectfully submitted,

                                      PALO ALTO NETWORKS, INC.
                                      By Counsel

                                      By: /s/ Robert W. McFarland
                                      Robert W. McFarland (VSB No. 24021)
                                      MCGUIREWOODS LLP
                                      101 W. Main Street, Suite 9000
                                      Norfolk, Virginia 23510
                                      Telephone: (757) 640-3716
                                      Facsimile: (757) 640-3966
                                      E-mail: rmcfarland@mcguirewoods.com

                                      David E. Finkelson (VSB No. 44059)
                                      MCGUIREWOODS LLP
                                      Gateway Plaza
                                      800 East Canal Street
                                      Richmond, VA 23219-3916
                                      Telephone: (804) 775-1000
                                      Facsimile: (804) 775-1061
                                      E-mail: dfinkelson@mcguirewoods.com

                                      Brett C. Govett (Admitted Pro Hac Vice)
                                      Jacqueline Baker (Admitted Pro Hac Vice)
                                      NORTON ROSE FULBRIGHT US LLP
                                      2200 Ross Avenue, Suite 3600
                                      Dallas, Texas 75201
                                      Telephone: (214) 855-8000
                                      brett.govett@nortonrosefulbright.com
                                      jackie.baker@nortonrosefulbright.com

                                      Richard Zembek (Admitted Pro Hac Vice)
                                      Eric Hall (Admitted Pro Hac Vice)
                                      Daniel Leventhal (Admitted Pro Hac Vice)
                                      Daniel Prati (Admitted Pro Hac Vice)
                                      NORTON ROSE FULBRIGHT US LLP
                                      1301 McKinney Street, Suite 5100
                                      Houston, Texas 77010
                                      Telephone: (713) 651-5151
                                      richard.zembek@nortonrosefulbright.com
                                      eric.hall@nortonrosefulbright.com
                                      daniel.leventhal@nortonrosefulbright.com
                                      daniel.prati@nortonrosefulbright.com




                                       147
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 148 of 149 PageID# 8830




                                      Stephanie DeBrow (Admitted Pro Hac Vice)
                                      NORTON ROSE FULBRIGHT US LLP
                                      98 San Jacinto Boulevard, Suite 1100
                                      Austin, Texas 78701
                                      Telephone: (512) 474-5201
                                      stephanie.debrow@nortonrosefulbright.com

                                      James R. Batchelder (Admitted Pro Hac Vice)
                                      Andrew T. Radsch (Admitted Pro Hac Vice)
                                      ROPES & GRAY LLP
                                      1900 University Avenue, 6th Floor
                                      East Palo Alto, CA 94303
                                      Telephone: (650) 617-4000
                                      james.batchelder@ropesgray.com
                                      andrew.radsch@ropesgray.com

                                      Josef Bryks Schenker (Admitted Pro Hac Vice)
                                      ROPES & GRAY LLP
                                      1211 Avenue of the Americas
                                      New York, NY 10036
                                      Telephone: (212) 596-9000
                                      josef.schenker@ropesgray.com

                                      COUNSEL FOR PALO ALTO NETWORKS,
                                      INC.




                                       148
Case 2:21-cv-00137-RCY-RJK Document 98 Filed 08/02/21 Page 149 of 149 PageID# 8831




                                 CERTIFICATE OF SERVICE


          I hereby certify that on August 2, 2021, I electronically filed the foregoing with the

   Clerk of Court using the CM/ECF system, which will send a notification of such filing to all

   counsel of record.


                                                   By: /s/ Robert W. McFarland
                                                   Robert W. McFarland (VSB No. 24021)
                                                   MCGUIREWOODS LLP
                                                   101 W. Main Street, Suite 9000
                                                   Norfolk, Virginia 23510
                                                   Telephone: (757) 640-3716
                                                   Facsimile: (757) 640-3966
                                                   E-mail: rmcfarland@mcguirewoods.com




                                                149
